









CREDIT AGREEMENT
dated as of August 19, 2016




among



ONDECK ASSET FUNDING I LLC,
as Borrower,




ARES COMMERCIAL FINANCE LP,
GLENLAKE LOAN FUND, LLC,
ARES CACTUS PRIVATE ASSET BACKED FUND, L.P. and
ARES CENTRE STREET PARTNERSHIP, L.P.,
as Lenders,




OTHER LENDERS PARTY HERETO,




ARES AGENT SERVICES, L.P.,
as Administrative Agent and Collateral Agent,




and




WELLS FARGO BANK, N.A.,
as Paying Agent



--------------------------------------------------------------------------------



$100,000,000 Credit Facility



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







TABLE OF CONTENTS
 
 
 
Page


SECTION 1.
 
DEFINITIONS AND INTERPRETATION
1


 
1.1


Definitions
1


 
1.2


Accounting Terms
34


 
1.3


Interpretation, etc.
34


SECTION 2.
 
LOANS
35


 
2.1


Revolving Loans
35


 
2.2


Pro Rata Shares
36


 
2.3


Use of Proceeds
37


 
2.4


Evidence of Debt; Register; Lenders' Books and Records; Notes
37


 
2.5


Interest on Loans
38


 
2.6


Default Interest
38


 
2.7


Fees
38


 
2.8


Repayment on or Before Maturity Date
39


 
2.9


Voluntary Commitment Reductions
39


 
2.10


Borrowing Base Deficiency
39


 
2.11


Controlled Accounts
39


 
2.12


Application of Proceeds
43


 
2.13


General Provisions Regarding Payments
45


 
2.14


Ratable Sharing
46


 
2.15


Increased Costs; Capital Adequacy
46


 
2.16


Taxes; Withholding, etc.
48


 
2.17


Obligation to Mitigate
51


 
2.18


Defaulting Lenders
51


 
2.19


Removal or Replacement of a Lender
52


 
2.20


The Paying Agent
53


 
2.21


Duties of Paying Agent
58


 
2.22


Collateral Agent
60


 
2.23


Intention of Parties
61


 
2.24


Increase Option
61


SECTION 3.
 
CONDITIONS PRECEDENT
62


 
3.1


Closing Date
62


 
3.2


Conditions to Each Credit Extension
65


SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
67


 
4.1


Organization; Requisite Power and Authority; Qualification; Other Names
67


 
4.2


Capital Stock and Ownership
67


 
4.3


Due Authorization
67





ii

--------------------------------------------------------------------------------





 
4.4


No Conflict
67


 
4.5


Governmental Consents
68


 
4.6


Binding Obligation
68


 
4.7


Eligible Receivables
68


 
4.8


Historical Financial Statements
68


 
4.9


No Material Adverse Effect
68


 
4.10


Adverse Proceedings, etc.
69


 
4.11


Payment of Taxes
69


 
4.12


Title to Assets
69


 
4.13


No Indebtedness
69


 
4.14


No Defaults
69


 
4.15


Material Contracts
69


 
4.16


Governmental Contracts
70


 
4.17


Governmental Regulation
70


 
4.18


Margin Stock
70


 
4.19


Employee Benefit Plans
70


 
4.20


Solvency; Fraudulent Conveyance
71


 
4.21


Compliance with Statutes, etc.
71


 
4.22


Matters Pertaining to Related Agreements
71


 
4.23


Disclosure
72


 
4.24


Patriot Act
72


 
4.25


Remittance of Collections
73


 
4.26


Tax Status
73


SECTION 5.
 
AFFIRMATIVE CONVENANTS
73


 
5.1


Financial Statements and Other Reports
73


 
5.2


Existence
76


 
5.3


Payment of Taxes and Claims
76


 
5.4


Insurance
77


 
5.5


Inspections; Compliance Audits
77


 
5.6


Compliance with Laws
78


 
5.7


Separateness
78


 
5.8


Further Assurances
78


 
5.9


Communication with Accountants
78


 
5.10


Acquisition of Receivables from Holdings
79


SECTION 6.
 
NEGATIVE COVENANTS
79


 
6.1


Indebtedness
79


 
6.2


Liens
79


 
6.3


Equitable Lien
80


 
6.4


No Further Negative Pledges
80


 
6.5


Restricted Junior Payments
80


 
6.6


Subsidiaries
80


 
6.7


Investments
80


 
6.8


Fundamental Changes; Disposition of Assets; Acquisitions
80





iii

--------------------------------------------------------------------------------





 
6.9


Sales and Lease-Backs
81


 
6.10


Transactions with Shareholders and Affiliates
81


 
6.11


Conduct of Business
81


 
6.12


Fiscal Year
81


 
6.13


Servicer; Backup Servicer; Custodian
81


 
6.14


Acquisitions of Receivables
81


 
6.15


Independent Manager
82


 
6.16


Organizational Agreements
83


 
6.17


Changes in Underwriting or Other Policies
83


 
6.18


Receivable Program Agreements
84


 
6.19


Certain Fees
84


SECTION 7.
 
EVENTS OF DEFAULT
84


 
7.1


Events of Default
84


SECTION 8.
 
AGENTS
89


 
8.1


Appointment of Agents
89


 
8.2


Powers and Duties
89


 
8.3


General Immunity
89


 
8.4


Agents Entitled to Act as Lender
90


 
8.5


Lenders' Representations, Warranties and Acknowledgment
91


 
8.6


Right to Indemnity
91


 
8.7


Successor Administrative Agent and Collateral Agent
92


 
8.8


Collateral Documents
93


SECTION 9.
 
MISCELLANEOUS
94


 
9.1


Notices
94


 
9.2


Expenses
94


 
9.3


Indemnity
95


 
9.4


Reserved
96


 
9.5


Amendments and Waivers
96


 
9.6


Successors and Assigns; Participations
98


 
9.7


Independence of Covenants
102


 
9.8


Survival of Representations, Warranties and Agreements
102


 
9.9


No Waiver; Remedies Cumulative
102


 
9.10


Marshalling; Payments Set Aside
102


 
9.11


Severability
103


 
9.12


Obligations Several; Actions in Concert
103


 
9.13


Headings
103


 
9.14


APPLICABLE LAW
103


 
9.15


CONSENT TO JURISDICTION
103


 
9.16


WAIVER OF JURY TRIAL
104


 
9.17


Confidentiality
105


 
9.18


Usury Savings Clause
106


 
9.19


Counterparts
107


 
9.20


Effectiveness
107





iv

--------------------------------------------------------------------------------





 
9.21


Patriot Act
107


 
9.22


Lender Representations
107

















































v

--------------------------------------------------------------------------------





APPENDICES:
A
Revolving Commitments
 
 
B
Notice Addresses
 
 
 
C
Eligibility Criteria
 
 
 
D
Excess Concentration Amounts
 
 
E
Portfolio Performance Covenants
 
 
 
 
 
 
SCHEDULES:
1.1
Financial Covenants
 
 
 
4.1
Jurisdictions of Organization and Qualification; Trade Names
 
4.20
Certain Fees
 
 
 
6.10
Certain Affiliate Transactions
 
 
 
 
 
 
EXHIBITS:
A-1
Form of Funding Notice
 
 
B
Form of Revolving Loan Note
 
 
C-1
Form of Compliance Certificate
 
 
C-2
Form of Borrowing Base Report and Certificate
 
 
D
Form of Assignment Agreement
 
E
Form of Certificate Regarding Non-Bank Status
 
F-1
Form of Closing Date Certificate
 
 
F-2
Form of Solvency Certificate
 
 
G
Form of Controlled Account Voluntary Payment Notice





vi

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of August 19, 2016, is entered into by and among
ONDECK ASSET FUNDING I LLC, a Delaware limited liability company (“Company”),
the Lenders party hereto from time to time and ARES AGENT SERVICES, L.P., as
Administrative Agent for the Lenders (in such capacity, “Administrative Agent”)
and as Collateral Agent for the Secured Parties (in such capacity, “Collateral
Agent”) and WELLS FARGO BANK, N.A., as Paying Agent (in such capacity, “Paying
Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Lenders have agreed to extend revolving credit facilities to
Company consisting of up to $100,000,000 aggregate principal amount of Revolving
Commitments, the proceeds of which will be used to (a) acquire Eligible
Receivables and (b) pay Transaction Costs related to the foregoing;
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND INTERPRETATION

1.1    Definitions.
The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:
“2016 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2016.
“2017 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2017.
“2018 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2018.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Revolving Loans payable hereunder.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.









--------------------------------------------------------------------------------





“Act” has the meaning set forth in Section 4.25.
“Adjusted EPOB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
aggregate Excess Concentration Amounts as of such date.
“Adjusted Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the product of (i) all Collections received during such
Monthly Period that were not applied by the Servicer to reduce the Outstanding
Principal Balances of the Pledged Receivables in accordance with Section 2(a)(i)
of the Servicing Agreement and (ii) (A) for Daily Pay Receivables, the quotient
of 21 divided by the number of Business Days in such Monthly Period or (B) for
Weekly Pay Receivables, the quotient of 4.3333 divided by the number of Payment
Dates in such Monthly Period (which for the avoidance of any doubt may be either
4 or 5 Payment Dates in any given Monthly Period) minus (b) the aggregate amount
paid by Company on the related Interest Payment Date pursuant to clauses (a)(i),
(a)(ii), (a)(iii), (a)(v) and (a)(vii) of Section 2.12.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Adverse Effect” means, with respect to any action, that such action will
(a) result in the occurrence of an Event of Default or (b) materially and
adversely affect the amount or timing of payments to be made to the Lenders
pursuant to this Agreement.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or Holdings) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration by a Governmental Authority against Company and/or Holdings, as
applicable, will not be considered frivolous for purposes of this definition).
“Affected Party” means any Lender, Ares Agent Services, L.P., in its individual
capacity and in its capacity as Administrative Agent, Paying Agent and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” has the meaning set forth in Section 2.14.




2

--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement, dated as of August 19, 2016, as it may
be amended, supplemented or otherwise modified from time to time.
“Agricultural Purpose Loan” means a loan which is made for an “agricultural
purpose,” which is defined under West Virginia law as a purpose related to the
production, harvest, exhibition, marketing, transportation, processing or
manufacture of agricultural products by a natural person who cultivates, plants,
propagates or nurtures the agricultural products. The term “agricultural
products” includes agricultural, horticultural, viticultural and dairy products,
livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any
products thereof, including processed and manufactured products, and any and all
products raised or produced on farms and any processed or manufactured products
thereof.
“Amortization Period” means the period beginning on the Amortization Start Date
and ending on the Maturity Date.
“Amortization Start Date” means the first date upon which one or more of the
following occurs:
(a)    an Early Amortization Event; or
(b)    the date that is the second anniversary of the Closing Date (as such date
may be extended upon the mutual written agreement of Company and Administrative
Agent).
“Annualized Gross Default Ratio” means, with respect to any Monthly Period
(calculated as of the Determination Date for such Monthly Period), the
percentage equivalent of a fraction equal to the product of (a) 12 and (b) a
fraction (i) the numerator of which is the aggregate Gross Default Amount of all
Pledged Receivables that became Defaulted Receivables during such Monthly Period
and (ii) the denominator of which is the average daily aggregate Outstanding
Principal Balance of the Pledged Receivables for such Monthly Period.
“Applicable Advance Rate” means 80%; provided, however, that, notwithstanding
the foregoing, at all times during the existence of a Level 1 Performance Event,
the Applicable Advance Rate shall be 70%, until such Level 1 Performance Event
is cured by three consecutive months of compliance with the Level 1 portfolio
performance covenants set forth in Appendix E, in which case the Applicable
Advance Rate shall be 80% (until another Level 1 Performance Event occurs).
“Applicable Margin” means the “Applicable Margin” described in the Undertakings
Agreement.
“Approved Fund” means any Person that, in the ordinary course of its business,
is engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit that generally have an original par amount in
excess of $10,000,000 and that is administered or managed by an entity that is
not included in the list of entities set forth in clause (b) of the definition
of Direct Competitor or any Affiliate thereof.
“Approved State” shall mean each of the 50 United States of America and the
District of Columbia.




3

--------------------------------------------------------------------------------





“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of the date hereof, by and between Company, as Purchaser, and the Seller, as
amended, modified or supplemented from time to time, whereby the Seller has
agreed to sell and Company has agreed to purchase Eligible Receivables from time
to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.24(a).
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means one or more agreements entered into from time
to time between Company, the Administrative Agent and Backup Servicer, as it may
be amended, modified or supplemented from time to time.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)     (i) the lesser of (x) the Applicable Advance Rate multiplied by the
Adjusted EPOB at such time, and (y) the Adjusted EPOB, minus the Minimum
Overcollateralization Amount, plus (ii) the aggregate amount of Collections in
the Lockbox Account and the Collection Account to the extent such Collections
and other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance minus (iii) 105% of the sum of the Accrued
Interest Amount as of such day and the aggregate amount of all accrued and
unpaid fees and expenses due hereunder and under the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement and the Successor Servicing
Agreement; and
(b)    the Revolving Commitments on such day.




4

--------------------------------------------------------------------------------





With respect to any calculation of the Borrowing Base made pursuant to a
borrowing under Section 2.1 and subsequent purchase of Eligible Receivables
using the proceeds thereof or purchase of additional Eligible Receivables
pursuant to Section 2.11(c)(vii)(C), the Borrowing Base will be calculated on a
pro forma basis giving effect to the Eligible Receivables to be purchased and
utilizing for this purpose the expected Outstanding Principal Balance of such
Eligible Receivables as of the proposed Transfer Date for such Eligible
Receivables. With respect to any calculation of the Borrowing Base for any other
purpose as of any other date, the Borrowing Base will be calculated based on the
actual components thereof as of such date.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Borrowing Base, including a calculation of each
component thereof.
“Borrowing Base Deficiency” means, as of any day, the amount, if any, by which
the Total Utilization of Revolving Commitments exceeds the Borrowing Base;
provided that, if solely as a result of the occurrence of a Level 1 Performance
Event and a consequent reduction in the Applicable Advance Rate or increase to
the Minimum Overcollateralization Amount resulting therefrom, a deficiency
occurs hereunder that would otherwise be deemed a “Borrowing Base Deficiency”,
then notwithstanding the foregoing, no Borrowing Base Deficiency, Default or
Event of Default shall be deemed to exist hereunder unless such deficiency is
not eliminated by no later than (and including) the thirtieth (30th) day after
the occurrence of such Level 1 Performance Event.
“Borrowing Base Report” means a report substantially in the form of Exhibit C‑2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.






5

--------------------------------------------------------------------------------





“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s; and (f) instruments owned by Holdings or
any Subsidiary of Holdings that is not organized or formed in the United States
or a state or territory thereof, that in either case are (1) comparable in
credit quality and tenor to those referred to in clauses (a) through (e) above,
 (2) customarily used by corporations for normal cash management purposes in a
jurisdiction outside of the United States, and (3) reasonably required in
connection with any business conducted by Holdings or any such Subsidiary in
such jurisdiction.
“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 40% of the economic and voting interests (including
the right to elect directors or similar representatives) in the Capital Stock of
Holdings; (b) the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of Holdings and its Subsidiaries taken as a whole to any “person” (as such term
is given meaning in the Exchange Act and the rules of the SEC thereunder);
(c) at any time during any consecutive two-year period after the Closing Date,
individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election or
appointment by the board of directors of Holdings or whose nomination for
election by the shareholders of Holdings was approved by a vote of a majority of
the directors of Holdings then still in office who were either directors at the
beginning of such period or whose election, appointment or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of Holdings then in office; or (d) Holdings
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Company free and clear of
any Lien (other than any Lien as to which the holder thereof (such holder, an
“Equity


6

--------------------------------------------------------------------------------





Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).
“Charged-Off Receivable” means a Receivable which, in each case, consistent with
the Underwriting Policies, has or should have been written off Company’s books
as uncollectable.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Closing Date” means the date of this Agreement.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto, and any
successors or assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number 79143400
maintained with the Securities Intermediary in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Company” has the meaning set forth in the preamble hereto.


7

--------------------------------------------------------------------------------





“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” has the meaning set forth in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of
(i) unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries
(other than any special-purpose, bankruptcy-remote Subsidiary of Holdings formed
for the sole purpose of owning and financing a portfolio of Receivables), as of
such day and (ii) the aggregate amount of all unused and available credit
commitments under any credit facilities of Holdings and its Subsidiaries, as of
such day (including, without limitation, all unused and available credit
commitments hereunder); provided, that, as of such day, all of the conditions to
funding such amounts under clause (ii) have been fully satisfied (other than
delivery of prior notice of funding and pre-funding notices, opinions and
certificates that are reasonably capable of delivery as of such day) and no
lender under such credit facilities shall have refused to make a loan or other
advance thereunder at any time after a request for a loan was made thereunder.
“Consolidated Net Income” means, for any period, without duplication, the
greater of (x) $0, and (y) (i) the net income (or loss) of Holdings and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) the sum of (a)
the income (or loss) of any Person (other than a Subsidiary of Holdings) in
which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, plus (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Holdings or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries, plus (c) the income of any Subsidiary of
Holdings to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, plus (d) any gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, plus (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.


8

--------------------------------------------------------------------------------





“Control Agreements” means, collectively, the Lockbox Account Control Agreement
and the Securities Account Control Agreement.
“Controlled Account” means each of the Collection Account and the Lockbox
Account, and the “Controlled Accounts” means all of such accounts.
“Controlled Account Bank” means the Securities Intermediary and the Lockbox
Account Bank.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all Indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
Indebtedness for borrowed money.
“Core 400 Portfolio” means all Core 400 Receivables which satisfy the
Eligibility Criteria.
“Core 400 Receivable” means any Receivable with an original Outstanding
Principal Balance in excess of $250,000.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Asset Purchase Agreement, the Servicing Agreement,
the Backup Servicing Agreement, the Custodial Agreement, the Undertakings
Agreement and all other documents, instruments or agreements executed and
delivered by Company or Holdings for the benefit of any Agent or any Lender in
connection herewith.
“Credit Extension” means the making of a Revolving Loan.
“Cumulative Gross Default Amount” means, with respect to any Quarterly Static
Pool, the sum of the Gross Default Amounts for all Defaulted Receivables in such
Quarterly Static Pool.
“Cumulative Gross Default Ratio” means, with respect to any Quarterly Static
Pool, as of any Determination Date, the percentage equivalent of a fraction (a)
the numerator of which is the Cumulative Gross Default Amount in respect of such
Quarterly Static Pool as of such Determination Date and (b) the denominator of
which is, for such Quarterly Static Pool, the aggregate Original Principal
Balance of all Receivables comprising such Quarterly Static Pool.
“Custodial Agreement” means the Custodial Services Agreement to be executed by
Company, Servicer, Custodian, Collateral Agent and Administrative Agent, as it
may be amended, supplemented or otherwise modified from time to time.
“Custodian” means Wells Fargo Bank, N.A., in its capacity as the provider of
services under the Custodial Agreement, or any successor thereto in such
capacity appointed in accordance with the Custodial Agreement.


9

--------------------------------------------------------------------------------





“Daily Pay Receivable” means any Receivable for which a Payment is contractually
due on every business day pursuant to the applicable Receivables Agreement.
“Dashboard Information” means the following information in relation to the
transactions contemplated by the Credit Documents: (i) the pricing of the
Revolving Loans and fees payable to the Lenders under the Credit Documents,
including any prepayment premiums or similar amounts; (ii) a summary of the
Eligibility Criteria, the Excess Concentration Amounts, the Financial Covenants,
Level 1 Portfolio Performance Covenants and Level 2 Portfolio Performance
Covenants set forth in Appendix E; (iii) summary information in respect of the
Pledged Receivables’ compliance with the Level 1 Portfolio Performance Covenants
and Level 2 Portfolio Performance Covenants set forth in Appendix E; (iv) a
summary of the Pledged Receivables’ composition consisting of the aggregate
Outstanding Principal Balance, average Outstanding Principal Balance, aggregate
Original Principal Balance, average Original Principal Balance, Portfolio
Weighted Average Receivable Yield, weighted average original term, weighted
average remaining term, weighted average OnDeck Score®, weighted average FICO®
score, weighted average time in business, geographic concentration and industry
concentration distribution and loan payment type distribution in respect of the
Pledged Receivables; and (v) the expected return profile and loss coverage in
respect of the Revolving Loans.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.
“Default Interest Rate” has the meaning set forth in Section 2.6.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any payments of the Revolving Loans
in accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Revolving Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” has the meaning set forth in Section 2.18.


10

--------------------------------------------------------------------------------





“Defaulted Receivable” means, with respect to any date of determination, a
Receivable (i) which is a Charged-Off Receivable, (ii) which has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher or (y) with respect to Weekly Pay Receivables, twelve (12) or higher,
(iii) which, to the Company’s or Servicer’s knowledge, has been the subject of
fraud in connection with its origination or (iv) for which, to the Company’s or
Servicer’s knowledge, the related Receivables Obligor is the subject of a
bankruptcy or insolvency proceeding.
“Defaulting Lender” has the meaning set forth in Section 2.18.
“Defined Period” means the period of time beginning on September 1, 2015 and
ending on June 30, 2016.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Defaulted
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Determination Date,
and (b) the denominator of which is the aggregate Outstanding Principal Balance
of all Pledged Receivables (that are not Defaulted Receivables) as of such
Determination Date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or General Counsel.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person that is a direct competitor of Holdings
or any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent prior to the Closing Date (as provided in the Undertakings
Agreement and as such schedule is updated by the Company from time to time, and
consented to in writing by the Administrative Agent (such consent not to be
unreasonably withheld)) or (b) any Affiliate of any such Person.
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Early Amortization Event” has the meaning set forth in the Undertakings
Agreement.


11

--------------------------------------------------------------------------------





“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company (which approval shall not be required if a Default or Event
of Default or a Level 1 Performance Event has occurred and is continuing) and
Administrative Agent (each such approval not to be unreasonably withheld);
provided, that (y) neither Holdings nor any Affiliate of Holdings shall, in any
event, be an Eligible Assignee, and (z) no Direct Competitor shall be an
Eligible Assignee so long as no Event of Default has occurred and is continuing.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Product” means the following Receivable product type: On Deck Core
Loans.
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Lenders
and Company from time to time after the Closing Date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
the Requisite Lenders and Company from time to time after the Closing Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates, or under which Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has any liability.
“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could


12

--------------------------------------------------------------------------------





be liable under the Internal Revenue Code or ERISA as a result of its
relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or, with respect to any Pension Plan or Multiemployer Plan, any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan of Holdings, any of its
Subsidiaries, or, with respect to any Pension Plan or Multiemployer Plan, any of
their respective ERISA Affiliates, or the assets thereof, or against Holdings,
any of its Subsidiaries or, with respect to any Pension Plan or Multiemployer
Plan, any of their respective ERISA Affiliates in connection with any Employee
Benefit Plan; (x) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.


13

--------------------------------------------------------------------------------





“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the Adjusted Interest Collections for such Monthly
Period and (ii) the denominator of which is the average daily Outstanding
Principal Balance of Pledged Receivables for such Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Revolving Loan or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Revolving Loan or Revolving Commitment
(other than pursuant to an assignment request by the Company under Section 2.19)
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.16(b), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(d)(i) or Section 2.16(d)(ii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Holdings Facilities” means secured warehouse facilities between one or
more lenders or note purchasers and each of the following special-purpose
Subsidiaries of Holdings:
(i)    OnDeck Asset Securitization Trust II LLC, a Delaware limited liability
company;
(ii)    OnDeck Account Receivables Trust 2013-1 LLC, a Delaware limited
liability company;
(iii)    Receivable Assets of OnDeck, LLC, a Delaware limited liability company;
(iv)    Prime OnDeck Receivable Trust, LLC, a Delaware limited liability
company; and
(v)    other special-purpose Subsidiaries of Holdings approved by the
Administrative Agent from time to time after the Closing Date.
“FAP Channel” means the “Funding Advisor Program channel” of Holdings through
which Receivables are originated through third-party brokers.
“FAP Certification Program” means the procedures maintained by Holdings that are
designed to monitor third-party originating brokers that are part of Holding’s
Funding Advisor Program Channel based upon qualification parameters set by
Holdings.


14

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Funding Default” has the meaning set forth in Section 2.18.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Gross Default Amount” means, for any Defaulted Receivable, the Outstanding
Principal Balance for such Receivable on the day it became a Defaulted
Receivable, less, with respect to any Defaulted Receivable that is a Defaulted
Receivable solely by virtue of clause (ii) of the definition thereof, any
Collections received on such Defaulted Receivable from and after the date on
which such Receivable became a Defaulted Receivable until the date on which such
Receivable becomes a Charged-Off Receivable.


15

--------------------------------------------------------------------------------





“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Year ended
2015, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year, and (ii) for
the interim period from January 1, 2016 to the Closing Date, internally
prepared, unaudited financial statements of Holdings and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for each quarterly period completed before
the Closing Date, in the case of clauses (i) and (ii), certified by the chief
financial officer (or the equivalent thereof) of Holdings that they fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased-Cost Lenders” has the meaning set forth in Section 2.19.
“Increasing Lender” has the meaning set forth in Section 2.24(a).
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance


16

--------------------------------------------------------------------------------





sheet item, level of income or financial condition of another if, in the case of
any agreement described under subclauses (a) or (b) of this clause (ix), the
primary purpose or intent thereof is as described in clause (viii) above; and
(x) all obligations of such Person in respect of any exchange traded or over the
counter derivative transaction, whether entered into for hedging or speculative
purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for
Indemnitees and one (1) counsel for the Paying Agent in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Credit Documents, any Related Agreement, or the transactions contemplated
hereby or thereby (including the Lenders’ agreement to make Credit Extensions or
the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.3.
“Indemnitee Agent Party” has the meaning set forth in Section 8.6.
“Independent Manager” has the meaning set forth in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the first four digits of the NAICS industry code under which the
business of such Receivables Obligor has been classified by Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Closing Date and ending on and including the last day of the
calendar month in which the Closing Date occurs; and (ii) thereafter, commencing
on and including the first day of each calendar month and ending on and
excluding the first day of the immediately succeeding calendar month.


17

--------------------------------------------------------------------------------





“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
“Joinder Agreement” has the meaning set forth in Section 2.24(a).
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto as a Lender
pursuant to an Assignment Agreement.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Level 1 Performance Event” means a breach of any Level 1 Portfolio Performance
Covenant set forth in Appendix E.
“Level 2 Performance Event” means a breach of any Level 2 Portfolio Performance
Covenant set forth in Appendix E.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Revolving Loan (or portion thereof) for any Interest
Period, the greater of (i) the rate per annum determined by the Administrative
Agent at


18

--------------------------------------------------------------------------------





approximately 11:00 a.m., London time, on the Interest Rate Determination Date
for such Interest Period by reference to the 30-day ICE Benchmark Administration
Limited London interbank offered rate per annum for deposits in Dollars for a
period equal to one month (as set forth by the Bloomberg Information Service or
any successor thereto or any other service selected by the Administrative Agent
in its sole discretion); provided, that if such rate is not available at such
time for any reason, then the “LIBO Rate” shall be the rate per annum (rounded
upward to the nearest 1/16th of 1%) listed in The Wall Street Journal, “Money
Rates” table at or about 10:00 a.m., New York City time, on such day (or, if no
such rate is listed on such day, the rate listed on the Business Day on which
such rate was last listed) and (ii) zero percent per annum.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of August 19, 2016.
“Lockbox Account” means a Deposit Account with account number 1370002097 at the
Lockbox Account Bank in the name of Company.
“Lockbox Account Bank” means MB Financial Bank, N.A.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” has the meaning set forth in Section 2.11(c).
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Master Record” has the meaning set forth in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i)    the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii)    the ability of such Person to
perform its material obligations under the Credit Documents; (iii) the validity
or enforceability of any Credit Document to which such Person is a party;
(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part or (v) the enforceability or collectability of the Pledged
Receivables taken as a whole or in any material part.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required


19

--------------------------------------------------------------------------------





Payment or extension of a Payment Date (other than a temporary modification made
in accordance with the Underwriting Policies) or a reduction in the Outstanding
Principal Balance.
“Materials” has the meaning set forth in Section 5.5(b).
“Maturity Date” means the earlier of (i) the date that is 12 months after the
Amortization Start Date and (ii) the date of the termination of the Revolving
Credit Commitments pursuant to Section 7.1.
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 4.0% of the original aggregate unpaid principal balance of such
Receivable (or such higher percentage as may be agreed to in writing by the
Administrative Agent upon the request of the Company).
“Minimum Overcollateralization Amount” means $6,000,000; provided, however,
that, notwithstanding the foregoing, at all times during the existence of a
Level 1 Performance Event, the Minimum Overcollateralization Amount shall equal
$9,000,000, until such Level 1 Performance Event is cured by three consecutive
months of compliance with the Level 1 portfolio performance covenants set forth
in Appendix E, in which case the Minimum Overcollateralization Amount shall be
$6,000,000 (until another Level 1 Performance Event occurs).
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the date hereof and end on the
last day of the calendar month in which the Closing Date occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“NAICS” means the North American Industry Classification System.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted


20

--------------------------------------------------------------------------------





Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Permitted Asset Sale to the extent paid or payable to non-Affiliates,
including income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Permitted Asset Sale during the tax period
the sale occurs.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“Non-Consenting Lender” has the meaning set forth in Section 2.19.
“Non-US Lender” has the meaning set forth in Section 2.16(d)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“On Deck Core Loans” means Receivables designated as such in the Underwriting
Policies.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Borrowing Base Certificate” has the meaning set forth in
Section 2.1(c)(ii).
“Original Principal Balance” means, with respect to a Receivable, the original
Outstanding Principal Balance of such Receivable on its Origination Date.
“Origination Date” means, with respect to a Receivable, the date on which funds
were disbursed to the applicable Receivables Obligor.


21

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Revolving Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Outstanding Principal Balance” means, as of any date with respect to any
Receivable, the unpaid principal balance of such Receivable as set forth on the
Servicer’s books and records as of the close of business on the immediately
preceding Business Day; provided, however, that the Outstanding Principal
Balance of any Pledged Receivable that has become a Charged-Off Loan will be
zero.
“Participant Register” has the meaning set forth in Section 9.6(h).
“Paying Agent” has the meaning set forth in the preamble hereto, and any of its
successors and assigns.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a scheduled
payment is due in accordance with the Receivable Agreement with respect to such
Receivable as in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase obligations of Holdings under
the Asset Purchase Agreement, (b) the sale by the Servicer on behalf of Company
of Charged-Off Receivables to any third party in accordance with the Servicing
Standard, provided, that such sales are made without representation, warranty or
recourse of any kind by Company (other than customary representations regarding
title and absence of liens on the Charged-Off Receivables, and the status of
Company, due authorization, enforceability, no conflict and no required consents
in respect of such sale), (c) the sale, not more than once during the
twelve-month period beginning on the Closing Date and not more than once during
any successive twelve-month period, by Company of Receivables to Holdings who
immediately thereafter sells such Receivables to a special-purpose Subsidiary of


22

--------------------------------------------------------------------------------





Holdings in connection with the closing of a capital markets term securitization
transaction involving the issuance of securities at least one class of which is
rated by one or more nationally recognized statistical rating organizations so
long as (i) the amount received by Company therefor and deposited into the
Collection Account is no less than the aggregate Outstanding Principal Balances
of such Receivables, (ii) such sale is made without representation, warranty or
recourse of any kind by Company (other than customary representations regarding
title, absence of liens on the Receivables, status of Company, due
authorization, enforceability, no conflict and no required consents in respect
of such sale), (iii) the manner in which such Receivables were selected by
Company does not adversely affect the Lenders (iv) the agreement pursuant to
which such Receivables were sold to Holdings or such special-purpose Subsidiary,
as the case may be, contains an obligation on the part of Holdings or such
special-purpose Subsidiary to not file or join in filing any involuntary
bankruptcy petition against Company prior to the end of the period that is one
year and one day after the payment in full of all Obligations of Company under
this Agreement and not to cooperate with or encourage others to file involuntary
bankruptcy petitions against Company during the same period and (v) the
Administrative Agent has consented to the sale of the specific Receivables to be
sold (such consent not to be unreasonably withheld, conditioned or delayed) and
(d) the sale by Company of Receivables with the written consent of the
Administrative Agent.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit
and time deposits of any bank, the short-term debt obligations of which are
rated A-1+ (or the equivalent) by each of the rating agencies and, if it has a
term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only
to the extent permitted by Rule 3a-7 under the Investment Company Act of 1940,
investments in money market funds (including funds for which the Paying Agent or
any of its affiliates is investment manager or advisor) which invest
substantially all their assets in securities of the types described in
clauses (i) through (iii) above that are rated in the highest rating category by
Moody’s or S&P; and (v) such other investments as to which the Administrative
Agent consent in its sole discretion. Each of the Permitted Investments may be
purchased by the Paying Agent or through an affiliate of the Paying Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and


23

--------------------------------------------------------------------------------





move proportionately with that index. No investment shall be made which requires
a payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity. All investments shall mature
or be redeemable upon the option of the holder thereof on or prior to the
earlier of (x) three months from the date of their purchase or (y) the Business
Day preceding the day before the date such amounts are required to be applied
hereunder.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing
(a) the sum, for all Eligible Receivables, of the product of (i) the Receivable
Yield for each such Receivable multiplied by (ii) the Outstanding Principal
Balance of such Receivable as of such date, by (b) the Eligible Portfolio
Outstanding Principal Balance as of such date.
“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender by (b) the aggregate
Revolving Exposure of all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in


24

--------------------------------------------------------------------------------





connection with any such proceeding, attempt to cause the Company to be
“substantively consolidated” with Holdings or any other Person.
“PTCE” has the meaning set forth in Section 4.19(c)(ii).
“Quarterly Static Pool” shall mean the pool of Receivables with origination
dates occurring during any Quarterly Static Pool Period that have been purchased
by the Company. For the avoidance of doubt, notwithstanding the Company’s
subsequent repurchase of a Receivable, such Receivable shall remain a part of
the Quarterly Static Pool.
“Quarterly Static Pool Period” means any full calendar quarter, provided that
(i) if for any such calendar quarter (the “Tested Calendar Quarter”) the
aggregate Original Principal Balance of Receivables originated during such
period and purchased by the Company is less than $25,000,000, then rather than
that Quarterly Static Pool Period including only such calendar quarter, that
Quarterly Static Pool Period shall include the Tested Calendar Quarter and up to
three additional months immediately following the Tested Calendar Quarter (each
such month, a “Successive Month”) until the earlier of (a) the aggregate
Original Principal Balance of Receivables purchased by the Company during the
Tested Calendar Quarter and one or more of such Successive Months exceeds
$25,000,000, or (b) that Quarterly Static Pool Period consists of six (6)
calendar months, and (ii) notwithstanding the foregoing, the Defined Period
shall be deemed to be a Quarterly Static Pool Period for all purposes of this
Agreement notwithstanding any of the requirements or limitations set forth in
this definition. The Defined Period shall be the first Quarterly Static Pool
Period, and then quarterly testing shall proceed from and including the calendar
quarter beginning on April 1, 2016. For the avoidance of doubt, even in a
circumstance where a Quarterly Static Pool Period includes one or more
Successive Months as described in the immediately preceding sentence, the
immediately succeeding Quarterly Static Pool Period shall nonetheless begin on
the first day of the next calendar quarter and such immediately succeeding
Quarterly Static Pool Period shall thereby also include each Successive Month
that was included in the immediately preceding Quarterly Static Pool Period.
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due.
“Receivable” means any loan or similar contract with a Receivables Obligor
pursuant to which Holdings or the Receivables Account Bank extends credit to
such Receivables Obligor including all rights under any and all security
documents or supporting obligations related thereto, including the applicable
Receivable Agreements.
“Receivable Age” means, with respect to a Receivable on any Determination Date,
the quotient, rounded to two decimals, of (i) the number of calendar days
elapsed between the Origination Date and the Determination Date based on a
360-day year, and (ii) 30.
“Receivable Agreements” means, collectively, with respect to any Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Closing Date and as may
be amended, supplemented or modified from time to time in accordance with the
terms of this Agreement and the other documents related thereto to which the
Receivables Obligor is a party.


25

--------------------------------------------------------------------------------





“Receivable File” means, with respect to any Receivable, (i)  copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) the UCC financing statement, if any, filed against the Receivables Obligor
in connection with the origination of such Receivable and (iii) copies of each
of the documents required by, and listed in, the Document Checklist attached to
the Custodial Agreement, each of which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:
(a)    52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivable, (i) BofI
Federal Bank, a federal savings institution, (ii) Celtic Bank, a Utah chartered
industrial bank or (iii) with the consent of the Administrative Agent, any other
institution organized under the laws of the United States of America or any
State thereof and subject to supervision and examination by federal or state
banking authorities that originates and owns loans for the Seller pursuant to a
Receivables Program Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means, in each case, for so long as each such
agreement shall remain in effect in accordance with its terms, the (i) Master
Business Loan Marketing Agreement, dated as of July 19, 2012, between Holdings
and BofI Federal Bank, a federal savings institution (as amended, modified or
supplemented from time to time), (ii) Business Loan Marketing, Servicing and
Purchase Agreement, dated as of June 6, 2014, between Holdings and Celtic Bank
Corporation, a Utah industrial bank (as amended, modified or supplemented from
time to time), and (iii) any other agreement, in form and substance reasonably
satisfactory to the Administrative Agent, between Holdings and a Receivables
Account Bank, pursuant to which Holdings may refer applicants for small business
loans conforming to the Underwriting Policies to such Receivables Account Bank
and such Receivables Account Bank has the discretion to fund or not fund a loan
to such applicant based on its own evaluation of such applicant and containing
those provisions as are reasonably necessary to ensure that the transfer of
small business loans by such Receivables Account Bank to Holdings thereunder are
treated as absolute sales.
“Register” has the meaning set forth in Section 2.4(b)(i).


26

--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Security” has the meaning attributed to such term in the Asset Purchase
Agreement.
“Remaining Term” means for any Receivable as of any date of determination, the
quotient, rounded to two decimal points, obtained by dividing (a) the excess of
(i) such Receivable’s original term expressed in the number of Payment Dates
over (ii) the number of Payments made in respect of such Receivable, by (b) the
quotient obtained by dividing (i) such Receivable’s original term expressed in
the number of Payment Dates, by (ii) such Receivable’s original term expressed
in months.
“Replacement Borrowing Base Certificate” has the meaning set forth in
Section 2.1(c)(ii).
“Replacement Lender” has the meaning set forth in Section 2.19.
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the sum of the aggregate Revolving
Exposure of all Lenders.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person (who, in the case of the Paying Agent and Custodian, is in the
corporate trust office of such Person), including any president, vice president,
executive vice president, assistant vice president, treasurer, secretary,
assistant secretary or any other officer thereof customarily performing
functions similar to those performed by the individuals who at the time shall be
such officers, respectively, or to whom any matter is referred because of such
officer’s knowledge of or familiarity with the particular subject and, in each
case, having direct responsibility for the administration of this Agreement and
the other Credit Documents to which such Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.


27

--------------------------------------------------------------------------------





“Revolving Availability” means, as of any date of determination, the amount, if
any, by which the Borrowing Base exceeds the Total Utilization of Revolving
Commitments.
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The Administrative Agent shall update Appendix A from time to time to
reflect any changes in Revolving Commitments. The aggregate amount of the
Revolving Commitments as of the Closing Date is $100,000,000. The Revolving
Commitment of each Lender will be equal to zero on the Revolving Commitment
Termination Date.
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Amortization Start Date; (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.9(a); and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 7.1.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the aggregate outstanding principal amount of the Revolving Loans
of that Lender.
“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.1.
“Revolving Loan Note” means a promissory note in the form of Exhibit B hereto,
as it may be amended, supplemented or otherwise modified from time to time.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.


28

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Intermediary” means Wells Fargo Bank, N.A.
“Security Agreement” means that certain Security Agreement dated as of the date
hereof between Company and the Collateral Agent, as it may be amended, restated
or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.
“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Servicing Agreement dated as of the
date hereof between Company, Holdings and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time, and, after the
appointment of any Successor Servicer, the Successor Servicing Agreement to
which such Successor Servicer is a party, as it may be amended, restated or
otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
“Servicing Transition Period” means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
“Similar Law” has the meaning set forth in Section 4.19(c).
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F-2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not


29

--------------------------------------------------------------------------------





exceed the present fair saleable value of such entity’s present assets; (b) such
entity’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (c) such entity has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such entity is “solvent” within the meaning
given that term and similar terms under laws applicable to it relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness plus (e) any Warrant Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Terminated Lender” has the meaning set forth in Section 2.19.


30

--------------------------------------------------------------------------------





“Termination Date” means the date on, and as of, which (a) all Revolving Loans
have been repaid in full in cash, (b) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Revolving Commitment Termination
Date shall have occurred.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Three-Month Average Annualized Gross Default Ratio” on any Monthly Reporting
Date, the average of the Annualized Gross Default Ratios as of the three
Determination Dates immediately preceding such Monthly Reporting Date.
“Three-Month Average Delinquency Ratio” means, on any Monthly Reporting Date,
the average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Monthly Reporting Date.
“Three-Month Average Excess Spread” means, on any Monthly Reporting Date, the
average of the Excess Spreads as of the three Determination Dates immediately
preceding such Monthly Reporting Date.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Credit Documents.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain agreement, dated as of the date
hereof, by and among Holdings, the Company, the lenders party thereto, the
Paying Agent and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case as set forth in the
Undertakings Agreement, as such policies, procedures, guidelines and
methodologies may be amended from time to time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to


31

--------------------------------------------------------------------------------





such Receivable, which are deducted from the initial amount disbursed to such
Receivables Obligor, including the “Origination Fee” set forth on the applicable
Receivable Agreement.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week.
“Weighted Average Vintage Portfolio Age” means for any Quarterly Static Pool, as
of any Determination Date, the quotient, rounded to the nearest whole number,
obtained by dividing (a) the sum, for all Receivables within such Quarterly
Static Pool, of the product of (i) the Receivable Age for each such Receivable
as of such Determination Date multiplied by (ii) the Original Principal Balance
of such Receivable, by (b) the sum, for all Receivables within such Quarterly
Static Pool, of all of such Receivables’ Original Principal Balances.
1.2    Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Company to Lenders pursuant to Section 5.1(a) and Section 5.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(d), if applicable). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either Company, the Requisite Lenders or the Administrative Agent
shall so request, the Administrative Agent, the Lenders and Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP and accounting principles and policies in conformity with
those used to prepare the Historical Financial Statements and (b) Company shall
provide to the Administrative Agent and each Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. If
Administrative Agent, Company and the Administrative Agent cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any applicable change in GAAP, then all financial statements delivered and
all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Credit Documents shall be prepared,
delivered and made without regard to the underlying change in GAAP.
1.3    Interpretation, etc.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include”


32

--------------------------------------------------------------------------------





or “including,” when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2.LOANS
2.1    Revolving Loans.
(a)    Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, including, without limitation delivery of an
updated Borrowing Base Certificate and Borrowing Base Report pursuant to
Section 3.2(a)(i), each Lender severally agrees to make Revolving Loans to
Company in an aggregate amount up to but not exceeding such Lender’s Revolving
Commitment; provided that no Lender shall make any such Revolving Loan or
portion thereof to the extent that, after giving effect to such Revolving Loan:
(i)    the Total Utilization of Revolving Commitments exceeds the Borrowing
Base; or
(ii)    the aggregate outstanding principal amount of the Revolving Loans funded
by such Lender hereunder shall exceed its Revolving Commitment.
(b)    Amounts borrowed pursuant to Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period, provided that the Company (A) may not
repay the Revolving Loans other than on an Interest Payment Date except to cure
a Borrowing Base Deficiency or during the existence of a Level 1 Performance
Event to the extent necessary to reduce the Total Utilization of Revolving
Commitments to an amount equal to the Borrowing Base or in connection with any
repayment described in the last paragraph of Section 2.15, (B) must deliver to
the Administrative Agent and the Paying Agent a Controlled Account Voluntary
Payment Notice pursuant to Section 2.11(c)(vii) in connection with any repayment
made pursuant to such Section, and (C) each repayment of the Revolving Loans
shall be in a minimum amount of $250,000 (except in the case of any repayment
made to cure a Borrowing Base Deficiency or during the existence of a Level 1
Performance Event to the extent necessary to reduce the Total Utilization of
Revolving Commitments to an amount equal to the Borrowing Base). Each Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than the Maturity Date. Notwithstanding any provision to the contrary herein (x)
voluntary partial repayments of the Revolving Loans may be made only with
Collections except in the case of any repayment made to cure a Borrowing Base
Deficiency or any repayment made during the existence of a Level 1 Performance
Event to the extent necessary to reduce the Total Utilization of Revolving
Commitments to an amount equal to the Borrowing Base and (y) the Company may
voluntarily prepay the Revolving Loans in whole, but not in part, only in
connection with (1) a termination of all of the Revolving Commitments in
accordance with Section 2.9 or Section 2.15 or (2) otherwise during the
Amortization Period occurring after the eighteen-month anniversary of the
Closing Date.


33

--------------------------------------------------------------------------------





(c)    Borrowing Mechanics for Revolving Loans.
(i)    Revolving Loans shall be made in an aggregate minimum amount of $250,000;
provided, that the initial advance of Revolving Loans on the Closing Date shall
be not less than $25,000,000.
(ii)    Whenever Company desires that Lenders make Revolving Loans, Company
shall deliver to Administrative Agent, the Paying Agent and the Custodian a
fully executed and delivered Funding Notice no later than 11:00 a.m. (New York
City time) at least three (3) Business Days in advance of the proposed Credit
Date; provided, that (x) the Company shall review such Funding Notice on the
Business Day immediately preceding the proposed Credit Date and (y) if following
such review it has determined that a Receivable would not qualify as an Eligible
Receivable by virtue of either clause (h) or (i) of the Eligibility Criteria not
being satisfied then (1) such Receivable shall be deemed to be excluded from the
Borrowing Base Certificate included in such Funding Notice (each, an “Original
Borrowing Base Certificate”) (and any certification related thereto contained
therein or in the Credit Documents) and (2) the Company shall deliver to
Administrative Agent, the Custodian and the Paying Agent a revised Funding
Notice no later than 1:00 p.m. (New York City time) at least one (1) Business
Day in advance of the proposed Credit Date and such revised Funding Notice (and
the corresponding Borrowing Base Certificate) (each, a “Replacement Borrowing
Base Certificate”) shall be modified solely to make adjustments necessary to
exclude any such Receivable that would not qualify as an Eligible Receivable by
virtue of either clause (h) or (i) of the Eligibility Criteria including any
reductions due to any resulting Excess Concentration Amounts, if any. Each such
Funding Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Revolving Availability for the requested Revolving Loans and a
Borrowing Base Report.
(iii)    Each Lender shall make the amount of its Revolving Loan available to
the Paying Agent not later than 3:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars to the Funding
Account, and the Paying Agent shall remit such funds to the Company not later
than 4:00 p.m. (New York City time) by wire transfer of same day funds in
Dollars from the Funding Account to another account of Company designated in the
related Funding Notice.
(iv)    Company may borrow Revolving Loans pursuant to this Section 2.1, no more
than one (1) time per week, and Company may purchase Eligible Receivables
pursuant to Section 2.11(c)(vii)(C) no more than one (1) time per week. Any such
borrowing pursuant to this Section 2.1 and/or purchase pursuant to Section
2.11(c)(vii)(C) shall occur on the same day. For the avoidance of doubt, on any
such day, the Company may either borrow pursuant to this Section 2.1, purchase
pursuant to Section 2.11(c)(vii)(C), or do both.
2.2    Pro Rata Shares.
All Revolving Loans shall be made by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder nor shall any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Revolving Loan
requested hereunder.


34

--------------------------------------------------------------------------------





2.3    Use of Proceeds.
The proceeds of Revolving Loans shall be applied by Company to (a) acquire
Eligible Receivables from Holdings pursuant to the Asset Purchase Agreement and
(b) pay Transaction Costs. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Company’s Obligations in
respect of any applicable Revolving Loans; and provided further, in the event of
any inconsistency between the Registers and any Lender’s records, the
recordations in the Registers shall govern absent manifest error.
(b)    Register. The Administrative Agent, acting for this purpose as an agent
of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Lenders and the Revolving
Commitments and Revolving Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Register the Revolving
Commitments and the Revolving Loans, and each repayment or prepayment in respect
of the principal amount of the Revolving Loans, and any such recordation shall
be conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any Revolving Loan. Company hereby designates the
entity serving as the Administrative Agent to serve as Company’s agent solely
for purposes of maintaining the Register as provided in this Section 2.4, and
Company hereby agrees that, to the extent such entity serves in such capacity,
the entity serving as the Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”
(c)    Revolving Loan Notes. If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Closing Date, or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 9.6)
on the Closing Date (or, if such notice is delivered after the Closing Date,
promptly after Company’s receipt of such notice) a Revolving Loan Note to
evidence such Lender’s Revolving Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, for each Interest Period the
Revolving Loans shall accrue interest daily in an amount equal to the product of
(i) the unpaid principal amount thereof as of such day and (ii) the LIBO Rate
for such Interest Period plus the Applicable


35

--------------------------------------------------------------------------------





Margin. The LIBO Rate for such Interest Period shall be determined by the
Administrative Agent on the Interest Rate Determination Date for such Interest
Period and the Administrative Agent shall notify the Company of such
determination no later than the first day of such Interest Period.
(b)    In computing interest on any Revolving Loan, the date of the making of
such Revolving Loan or the first day of an Interest Period applicable to such
Revolving Loan shall be included, and the date of payment of such Revolving Loan
or the expiration date of an Interest Period applicable to such Revolving Loan
shall be excluded; provided, if a Revolving Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Revolving Loan.
Each Lender shall provide an invoice of the interest accrued and payable on each
Interest Payment Date on its Revolving Loans not later than 3:00 p.m. (New York
city time) on the Monthly Reporting Date immediately preceding such Interest
Payment Date.
(c)    Except as otherwise set forth herein, interest on each Revolving Loan
shall be payable in arrears (i) on and to each Interest Payment Date; (ii) upon
the request of the Administrative Agent, upon any prepayment of that Revolving
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity.
2.6    Default Interest.
Subject to Section 9.18, upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Revolving Loans outstanding and,
to the extent permitted by applicable law, any interest payments on the
Revolving Loans not paid on the Interest Payment Date for the Interest Period in
which such interest accrued or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable in
accordance with Section 2.12(b) at a rate that is 2.0% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Revolving Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.0% per annum in excess of the interest rate otherwise payable
hereunder) (the “Default Interest Rate”). Payment or acceptance of the increased
rates of interest provided for in this Section 2.6 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
2.7    Fees.
(a)    Company agrees to pay to each Person entitled to payment thereunder, in
the amounts and at the times set forth in the Undertakings Agreement.
(b)    All fees (other than any fees payable on the Closing Date) referred to in
Section 2.7(a) shall be calculated on the basis of a 360-day year and the actual
number of days elapsed and shall be payable monthly in arrears on (i) each
Interest Payment Date during the Revolving Commitment Period, commencing on the
first such date to occur after the Closing Date, and (ii) on the Revolving
Commitment Termination Date.
2.8    Repayment on or Before Maturity Date.
Company shall repay (i) the Revolving Loans and (ii) all other Obligations
(other than contingent indemnification obligations for which demand has not been
made) under this


36

--------------------------------------------------------------------------------





Agreement and the other Credit Documents, in each case, in full in cash on or,
subject to the other limitations on prepayments herein, before the Maturity
Date.
2.9    Voluntary Commitment Reductions.
(a)    Subject to the payment of any prepayment premium described in
Section 2.9(c) below, Company may, upon not less than 20 Business Days’ prior
written notice to Administrative Agent, at any time and from time to time
terminate in whole, but not reduce in part, the Revolving Commitments.
(b)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination, and such termination of the Revolving Commitments shall be
effective on the date specified in Company’s notice and shall reduce the
Revolving Commitment of each Lender to zero.
(c)    If Company voluntarily terminates any Revolving Commitments as provided
in Section 2.9(a), other than in connection with any voluntary termination
described in the last paragraph of Section 2.15, Company shall pay to Paying
Agent, on behalf of the Lenders on the date of such termination, the amounts (if
any) described in the Undertakings Agreement.
2.10    Borrowing Base Deficiency.
Company shall prepay the Revolving Loans within two (2) Business Days of the
earlier of (i) an Authorized Officer or the Chief Financial Officer (or in each
case, the equivalent thereof) of Company or Holdings becoming aware that a
Borrowing Base Deficiency exists and (ii) receipt by Company of notice from any
Agent or any Lender that a Borrowing Base Deficiency exists, in each case in an
amount equal to such Borrowing Base Deficiency, which shall be applied to prepay
the Revolving Loans as necessary to cure any Borrowing Base Deficiency.
2.11    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained at the Paying Agent into which proceeds of
Revolving Loans may be funded at the direction of Company, Company shall not
establish or maintain a Deposit Account or Securities Account other than a
Controlled Account and Company shall not, and shall cause Servicer not to
deposit Collections or proceeds thereof in a Securities Account or Deposit
Account which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Collateral Agent on behalf of the Secured Parties and shall be
delivered to Lenders for application to the Obligations or any other amount due
under any other Credit Document as set forth in this Agreement.
(b)    On or prior to the date hereof, Company shall cause to be established and
maintained, (i) a trust account (or sub-accounts), in the name of Company and
under the sole dominion and control of the Collateral Agent, designated as the
“Collection Account” and bearing a designation clearly indicating that the funds
and other property credited thereto are held for


37

--------------------------------------------------------------------------------





Collateral Agent for the benefit of the Secured Parties and subject to the
Securities Account Control Agreement and (ii) a Deposit Account into which the
proceeds of all Pledged Receivables, including by automatic debit from
Receivables Obligors’ operating accounts, shall be deposited in the name of
Company designated as the “Lockbox Account” as to which the Collateral Agent has
sole dominion and control over such account for the benefit of the Secured
Parties within the meaning of Section 9-104(a)(2) of the UCC pursuant to the
Lockbox Account Control Agreement. The Lockbox Account Control Agreement will
provide that all funds in the Lockbox Account will be swept daily into the
Collection Account.
(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the Securities Account Control Agreement for the benefit of the Collateral
Agent, on behalf of the Secured Parties, a system of lockboxes and related
accounts or deposit accounts as described in Sections 2.11(a) and (b) (the
“Lockbox System”) into which (subject to the proviso in Section 2.11(a)) all
Collections shall be deposited.
(ii)    Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the date hereof.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Receivables to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Lenders, the funds on deposit
in the Lockbox System may be applied as provided in Section 2.12(b).
(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and
(B) promptly (and, except as set forth in the proviso to this
Section 2.11(c)(vi), in no event later than two (2) Business Days following
receipt) to deposit all payments received by it on account of Pledged
Receivables,


38

--------------------------------------------------------------------------------





whether in the form of cash, checks, notes, drafts, bills of exchange, money
orders or otherwise, in the Lockbox System in precisely the form in which they
are received (but with any endorsements of Company necessary for deposit or
collection), and until they are so deposited to hold such payments in trust for
and as the property of the Collateral Agent; provided, however, that with
respect to any payment received that does not contain sufficient identification
of the account number to which such payment relates or cannot be processed due
to an act beyond the control of the Servicer, such deposit shall be made no
later than the second Business Day following the date on which such account
number is identified or such payment can be processed, as applicable.
(vii)    So long as no Default or Event of Default has occurred and shall be
continuing, Company or its designee shall be permitted to direct the investment
of the funds from time to time held in the Collection Account (A) in Permitted
Investments, as further described in the Securities Account Control Agreement,
and to sell or liquidate such Permitted Investments and reinvest proceeds from
such sale or liquidation in other Permitted Investments (but none of the
Collateral Agent, the Administrative Agent or the Lenders shall have liability
whatsoever in respect of any failure by the Paying Agent to do so), with all
such proceeds and reinvestments to be held in the Collection Account; provided,
however, that the maturity of the Permitted Investments on deposit in the
Collection Account shall be no later than the Business Day immediately preceding
the date on which such funds are required to be withdrawn therefrom pursuant to
this Agreement, (B) to repay the Revolving Loans in accordance with
Section 2.1(b), provided, however, that (w) in order to effect any such
repayment from a Controlled Account, Company shall deliver to the Administrative
Agent and the Paying Agent a Controlled Account Voluntary Payment Notice in
substantially the form of Exhibit G hereto no later than 12:00 p.m. (New York
City time) on the Business Day prior to the date of any such repayment
specifying the date of prepayment, the amount to be repaid and the Controlled
Account from which such repayment shall be made, (x) reserved,
(y) notwithstanding the minimum repayment amounts set forth in Section 2.1(b),
the minimum amount of any such repayment on the Revolving Loans shall be
$50,000, and (z) after giving effect to each such repayment, an amount equal to
not less than the aggregate of 105% of the aggregate pro forma amount of
interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Revolving Loans during the remainder
of the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Revolving Commitments on such date (after giving effect to such repayments),
shall remain in the Controlled Accounts, or (C) to purchase additional Eligible
Receivables pursuant to the terms and conditions of the Asset Purchase
Agreement, provided, (x) that a Borrowing Base Certificate (evidencing
sufficient Revolving Availability after giving effect to the release of
Collections and the making of any Revolving Loan being made on such date and
that after giving effect to the release of Collections, no event has occurred
and is continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent and the Custodian no later than 11:00 a.m. (New York City time) at least
two (2) Business Days in advance of any such proposed purchase or release,
(y) if such purchase of Eligible Receivables were being funded with Revolving
Loans, the conditions for making such


39

--------------------------------------------------------------------------------





Revolving Loans on such date contained in Section 3.2(a)(iii) and
Section 3.2(a)(vi) would be satisfied as of such date, and provided further,
that if such withdrawal from the Collection Account does not occur
simultaneously with the making of a Revolving Loan by the Lenders hereunder
pursuant to the delivery of a Funding Notice, such withdrawal shall be
considered a “Revolving Loan” solely for purposes of Section 2.1(c)(iv), (z) no
more than one (1) borrowing of Revolving Loans pursuant to Section 2.1 may be
made in any calendar week and (z) after giving effect to such release, an amount
equal to not less than the aggregate of 105% of the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Revolving Loans during the remainder
of the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Revolving Commitments on such date shall remain in the Controlled Accounts.
(viii)    All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account, until each Interest Payment
Date, at which time such income and gains shall be applied in accordance with
Section 2.12(a) or (b) (or, if sooner, until utilized for a repayment pursuant
to Section 2.11(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.11(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes. Each of the Company and the
Administrative Agent acknowledges that upon its written request and at no
additional cost, it has the right to receive notification after the completion
of each purchase and sale of Permitted Investments or Paying Agent’s receipt of
a broker’s confirmation. Each of the Company and the Administrative Agent agrees
that such notifications shall not be provided by the Paying Agent hereunder, and
the Paying Agent shall make available, upon request and in lieu of
notifications, periodic account statements that reflect such investment
activity. No statement need be made available for any fund/account if no
activity has occurred in such fund/account during such period.
2.12    Application of Proceeds
(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date) and the Amortization
Period is not then occurring, on each Interest Payment Date, all amounts in the
Collection Account shall be applied by the Paying Agent, based on the Monthly
Servicing Report approved in good faith by the Administrative Agent (provided,
however, that if the Paying Agent receives approval of the Monthly Servicing
Report from the Administrative Agent, then the Paying Agent may conclusively
presume that such approval was given in good faith) as follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to clause (ix) below, and (B) to pay any accrued and unpaid Servicing
Fees;


40

--------------------------------------------------------------------------------





(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; (C) to each Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to such
Controlled Account Bank (in respect of the Controlled Accounts); (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents; provided,
however, that the aggregate amount of costs, fees or indemnities payable to the
Backup Servicer, Administrative Agent, the Custodian, the Collateral Agent, each
Controlled Account Bank (in respect of the Controlled Accounts) and the Paying
Agent pursuant to this clause (ii) shall not exceed $450,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, at the direction of the Administrative
Agent, to the Lenders, to the Administrative Agent on behalf of the Lenders or
Participants, or to Participants, to pay costs, fees, and accrued interest for
the Interest Period most recently ended (calculated in accordance with
Section 2.5(a)) on the Revolving Loans and expenses payable pursuant to the
Credit Documents;
(iv)    fourth, on a pro rata basis, at the direction of the Administrative
Agent, to the Lenders, to the Administrative Agent on behalf of the Lenders or
Participants, or to Participants, in an amount necessary to reduce any Borrowing
Base Deficiency to zero;
(v)    fifth, to pay to Administrative Agent, the Backup Servicer, Custodian,
Paying Agent, Collateral Agent and each Controlled Account Bank any costs, fees
or indemnities not paid in accordance with clause (ii) above;
(vi)    sixth, to pay all other Obligations or any other amount then due and
payable hereunder;
(vii)    seventh, at the election of Company, on a pro rata basis, at the
direction of the Administrative Agent, to the Lenders, to the Administrative
Agent on behalf of the Lenders or Participants, or to Participants, to repay the
principal of the Revolving Loans; and
(viii)    eighth, provided that no Borrowing Base Deficiency would occur after
giving effect to such distribution, any remainder to Company or as Company shall
direct consistent with Section 6.5.
(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default or during the Amortization Period,
on each Interest Payment Date, all amounts in the Collection Account shall be
applied by the Paying Agent based on the Monthly Servicing Report approved in
good faith by the Administrative Agent (provided, however, that if the Paying
Agent receives approval of the Monthly Servicing Report from the Administrative
Agent, then the Paying Agent may conclusively presume that such approval was
given in good faith) as follows:


41

--------------------------------------------------------------------------------





(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to Section 2.12(a)(i) or 2.12(a)(viii) above, and (B) to pay any
accrued and unpaid Servicing Fees;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; (C) to each Controlled
Account Bank to pay any costs, fees and indemnities then due and owing to such
Controlled Account Bank (in respect of the Controlled Accounts), (D) to
Administrative Agent to pay any costs, fees or indemnities then due and owing to
Administrative Agent under the Credit Documents; (E) to Collateral Agent to pay
any costs, fees or indemnities then due and owing to Collateral Agent under the
Credit Documents; and (F) to Paying Agent to pay any costs, fees or indemnities
then due and owing to Paying Agent under the Credit Documents;
(iii)    third, on a pro rata basis, at the direction of the Administrative
Agent, to the Lenders, to the Administrative Agent on behalf of the Lenders or
Participants, or to Participants, to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Revolving Loans and
expenses payable pursuant to the Credit Documents;
(iv)    fourth, on a pro rata basis, at the direction of the Administrative
Agent, to the Lenders, to the Administrative Agent on behalf of the Lenders or
Participants, or to Participants, until the Revolving Loans are paid in full;
(v)    fifth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(vi)    sixth, any remainder to Company.
2.13    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to
Section 2.11(c)(vii)(B) or any application of funds by Paying Agent pursuant to
Section 2.12 on any Interest Payment Date shall be deemed for all purposes to
have been made in accordance with the deadlines and payment requirements
described in this Section 2.13).
(b)    All payments in respect of the principal amount of any Revolving Loan
(other than, unless requested by the Administrative Agent, voluntary prepayments
of Revolving Loans or payments pursuant to Section 2.10) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Lender, at such address as
such Lender shall indicate in writing, the applicable Pro Rata Share of each
such Lender of all


42

--------------------------------------------------------------------------------





payments and prepayments of principal and interest due hereunder, together with
all other amounts due with respect thereto, including, without limitation, all
fees payable with respect thereto, to the extent received by Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of
Section 7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate otherwise applicable to such
paid amount from the date such amount was due and payable until the date such
amount is paid in full.
2.14    Ratable Sharing.
Lenders hereby agree among themselves that, except as otherwise provided herein
or in the Collateral Documents with respect to amounts realized from the
exercise of rights with respect to Liens on the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of
Revolving Loans made and applied in accordance with the terms hereof), through
the exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
such Lender would be entitled pursuant to this Agreement (after giving effect to
the priority of payments determining application of payments to the Lenders),
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent, Paying Agent and each Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that the recovery of such
Aggregate Amounts Due shall be shared by the applicable Lenders in proportion to
the Aggregate Amounts Due to them pursuant to this Agreement; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Company or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.


43

--------------------------------------------------------------------------------





2.15    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Affected Party (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC or other insurance or charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Party; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Affected Party (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Affected Party of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Closing
Date, has or would have the effect of reducing the rate of return on the capital
of such Affected Party or any company controlling such Affected


44

--------------------------------------------------------------------------------





Party as a consequence of, or with reference to, such Affected Party’s Loans or
Revolving Commitments, or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Affected Party or
such controlling company could have achieved but for such adoption,
effectiveness, phase‑in, applicability, change or compliance (taking into
consideration the policies of such Affected Party or such controlling company
with regard to capital adequacy), then from time to time, within five
(5) Business Days after receipt by Company from such Affected Party of the
statement referred to in the next sentence, Company shall pay to such Affected
Party such additional amount or amounts as will compensate such Affected Party
or such controlling company on an after‑tax basis for such reduction. Such
Affected Party shall deliver to Company (with a copy to Administrative Agent and
Paying Agent) a written statement, setting forth in reasonable detail the basis
for calculating the additional amounts owed to such Affected Party under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt,
subsections (a) and (b) of this Section 2.15 shall apply, without limitation, to
all requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any Governmental Authority (x) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended to the date hereof and from time to time hereafter, and
any successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party’s right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than ninety (90) days prior
to the date that such Affected Party notifies Company of the matters giving rise
to such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor.
Notwithstanding anything to the contrary in this Agreement, (i) if at any time
any Affected Party demands compensation pursuant to the foregoing provisions of
this Section 2.15, then the Company may at its discretion from and after the
date of such demand voluntarily terminate in whole the Revolving Commitments
hereunder without the payment of any prepayment premium of any sort, and (ii)
with respect to any Affected Party, the Company shall not be required to pay any
increased costs under this Section 2.15 if the payment of such increased cost
would cause the Company’s all-in cost of borrowing hereunder, for the applicable
period to be in excess of the LIBO Rate plus 12.5%.
2.16    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by Company hereunder and
under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Tax.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to an Affected Party under any of the Credit
Documents: (i) Company shall notify Paying Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;
(ii) Company or the Paying Agent shall make such deduction or withholding and
pay any such Tax to the relevant Governmental Authority before the date on which
penalties


45

--------------------------------------------------------------------------------





attach thereto, such payment to be made (if the liability to pay is imposed on
Company) for its own account or (if that liability is imposed on Paying Agent or
such Affected Party, as the case may be) on behalf of and in the name of Paying
Agent or such Affected Party; (iii) if such Tax is an Indemnified Tax, the sum
payable by Company in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (and any withholdings
imposed on additional amounts payable under this paragraph), such Affected Party
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty (30) days after paying any sum from which it is required by law to make
any deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Paying Agent evidence satisfactory to the other Affected
Parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority. Each party hereto agrees that the
Paying Agent and Company have the right to withhold on payments (without any
corresponding gross-up) where a party fails to comply with the documentation
requirements set forth in Section 2.16(d). Upon request from the Paying Agent,
the Company will provide such additional information that it may have to assist
the Paying Agent in making any withholdings or informational reports.
(c)    Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.
(d)    Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.
(i)    Each Lender and the Administrative Agent that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to Paying Agent and the Company,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Company or Paying Agent (each in the reasonable exercise of its discretion),
(A) two original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI or W-8IMY, as applicable (with appropriate attachments) (or any successor
forms), properly completed and duly executed by such the Administrative Agent or
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company or the Paying Agent to establish that
the Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to any payments to Administrative Agent or such Lender
of principal, interest, fees or other amounts payable under any of the Credit
Documents, or (B) if the Administrative Agent or such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8IMY or W-8ECI pursuant to


46

--------------------------------------------------------------------------------





clause (A) above and is relying on the so called “portfolio interest exception”,
a Certificate Regarding Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any
successor form), properly completed and duly executed by the Administrative
Agent or such Lender, and such other documentation required under the Internal
Revenue Code and reasonably requested by Company or the Paying Agent to
establish that the Administrative Agent or such Lender is not subject, or is
eligible for a reduction in the rate of, to deduction or withholding of United
States federal income tax with respect to any payments to the Administrative
Agent or such Lender of interest payable under any of the Credit Documents. The
Administrative Agent and each Lender required to deliver any forms, certificates
or other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.16(d)(i) or Section 2.16(d)(ii) hereby
agrees, from time to time after the initial delivery by the Administrative Agent
or such Lender of such forms, certificates or other evidence, whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that the Administrative
Agent or such Lender shall promptly deliver to Company and the Paying Agent two
new original copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W-8IMY,
or W‑8ECI, or, if relying on the “portfolio interest exception”, a Certificate
Regarding Non‑Bank Status and two original copies of Internal Revenue Service
Form W‑8BEN or W‑8BEN-E, as applicable (or any successor form), as the case may
be, properly completed and duly executed by the Administrative Agent or such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company or Paying Agent to confirm or establish that
the Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to payments to the Administrative Agent or such Lender
under the Credit Documents, or notify Paying Agent and Company of its inability
to deliver any such forms, certificates or other evidence.
(ii)    Any Lender and the Administrative Agent that is a U.S. Person shall
deliver to Company and the Paying Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement on the Closing Date or pursuant to
an Assignment Agreement (and from time to time thereafter upon the reasonable
request of Company or the Paying Agent), executed originals of IRS Form W-9
certifying that such Lender is a U.S. Person and exempt from U.S. federal backup
withholding tax.
(iii)    If a payment made to the Administrative Agent or a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Lender shall deliver to Company and the Paying Agent at the time or
times reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Company or the Paying Agent as may be necessary for
Company and the Paying Agent to comply with their obligations under FATCA and to
determine that the Administrative Agent or such Lender has complied with the
Administrative Agent’s or such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(d)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.


47

--------------------------------------------------------------------------------





(e)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
2.17    Obligation to Mitigate.
Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Revolving Loans becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.15 and/or Section 2.16, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions through another office of such Lender, or
(b) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to 2.15 and/or 2.16 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Revolving Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments or Revolving
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.17 unless
Company agrees to pay all reasonable and incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.17 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.
2.18    Defaulting Lenders.
Anything contained herein to the contrary notwithstanding, in the event that
other than at the direction or request of any regulatory agency or authority,
any Lender defaults (in each case, a “Defaulting Lender”) in its obligation to
fund (a “Funding Default”) any Revolving Loan (in each case, a “Defaulted
Loan”), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit Documents; (b) to the extent permitted by
applicable law, until such time as the Default Excess, if any, with respect to
such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Revolving Loans shall be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall be applied to the Revolving
Loans of other Lenders (but not to the Revolving Loans of such Defaulting
Lender) as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender, it being understood and agreed that Company shall be entitled
to retain any portion of any mandatory prepayment of the Revolving Loans that is
not paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (b); and (c) the Total Utilization of Revolving
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Revolving Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.18, performance by
Company of its obligations hereunder and the other Credit Documents shall not be
excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.18. The rights and remedies against a Defaulting
Lender


48

--------------------------------------------------------------------------------





under this Section 2.18 are in addition to other rights and remedies which
Company may have against such Defaulting Lender with respect to any Funding
Default and which Administrative Agent or any Lender may have against such
Defaulting Lender with respect to any Funding Default or violation of
Section 8.5.
2.19    Removal or Replacement of a Lender.
Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to Company
that such Lender is entitled to receive payments under Section 2.15 and/or
Section 2.16, (ii) the circumstances which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five (5) Business Days after Company’s request for such
withdrawal; (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five (5) Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.5(b), the consent of
Administrative Agent and Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders that are not Affiliates of the
Administrative Agent (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Company may, by giving written notice to any Terminated Lender of its election
to do so, elect to cause such Terminated Lender (and such Terminated Lender and,
if applicable, each other such Lender hereby irrevocably agrees) to assign its
outstanding Revolving Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees identified by Company (each a “Replacement
Lender”) in accordance with the provisions of Section 9.6; provided, (1) on the
date of such assignment, the Replacement Lender shall pay to the Terminated
Lender and, if applicable, such other Lenders, an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the Terminated Lender and, if applicable, such
other Lenders, and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender and, if applicable, such other Lenders,
pursuant to Section 2.7; (2) on the date of such assignment, Company shall pay
any amounts payable to such Terminated Lender and, if applicable, such other
Lenders pursuant to Section 2.15 and/or Section 2.16 and any other amounts due
to such Terminated Lender and, if applicable, such other Lenders; (3) in the
event such Terminated Lender is an Increased-Cost Lender, such assignment will
result in a reduction in any claims for payments under Section 2.15 and/or
Section 2.16, as applicable, and (4) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and, if applicable, such other Lenders and the termination of
such Terminated Lender’s Revolving Commitments and, if applicable, the Revolving
Commitments of such other Lenders, such Terminated Lender and, if applicable,
such other Lenders shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender and, if applicable, such other
Lenders to indemnification hereunder shall survive as to such Terminated Lender
and such other Lenders.
2.20    The Paying Agent.
(a)    The Lenders hereby appoint Wells Fargo Bank, N.A. as the initial Paying
Agent. All payments of amounts due and payable in respect of the Obligations
that are to be made


49

--------------------------------------------------------------------------------





from amounts withdrawn from the Collection Account pursuant to Section 2.12
shall be made by the Paying Agent based on the Monthly Servicing Report (upon
which the Paying Agent shall be entitled to conclusively rely).
(b)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent notice of any default by the Company in
the making of any payment required to be made with respect to the Obligations of
which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(c)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company (if
required), in accordance with Section 2.20(s).
(d)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.
(e)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(f)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of the Administrative
Agent or other relevant instructing party expressly permitted hereunder, or
(ii) in the absence of its own fraud, gross negligence or willful misconduct as
determined by a court of competent jurisdiction, no longer subject to appeal or
review.


50

--------------------------------------------------------------------------------





(g)    The Paying Agent shall not be charged with knowledge of any event or
information, including any Default or Event of Default, unless a Responsible
Officer of the Paying Agent obtains actual knowledge or receives written notice
of such event from the Company, the Servicer or the Administrative Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent, and any publicly-available information,
shall not constitute notice or actual or constructive knowledge of any such
event or information, including any Default or Event of Default, contained
therein.
(h)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.
(i)    The Paying Agent may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate of an Authorized
Officer, any Monthly Servicing Report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.
(j)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by the Paying
Agent in good faith and in accordance therewith.
(k)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent, any
Lender or any Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, such Lender or such
Agent shall have offered to the Paying Agent security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby.
(l)    Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent; provided, that if the
payment within a reasonable time to the Paying Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation
shall be, in the opinion of the Paying Agent, not reasonably assured by the
Company, the Paying Agent may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding. The reasonable expense of
every such examination shall be paid by the Company or, if paid by the Paying
Agent, shall be reimbursed by the Company to the extent of funds available
therefor pursuant to Section 2.12.
(m)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Lender or
any other Person, and


51

--------------------------------------------------------------------------------





may assume compliance by such parties with their obligations, unless a
Responsible Officer of the Paying Agent shall have received written notice to
the contrary.
(n)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(o)    The Paying Agent shall not be liable for ensuring that the Secured
Parties’ interest in the Collateral is valid or enforceable, and does not assume
and shall have no responsibility for, and makes no representation as to,
monitoring the status of any lien or performance or value of any Collateral.
(p)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the Administrative Agent. The Paying Agent may rely upon the
validity of documents delivered to it, without investigation as to their
authenticity or legal effectiveness, and the parties to this Agreement will hold
the Paying Agent harmless from any claims that may arise or be asserted against
the Paying Agent because of the invalidity of any such documents or their
failure to fulfill their intended purpose.
(q)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(r)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and, so long as no Event of Default is
then existing, the Company (such consent not to be unreasonably withheld or
delayed) shall have accepted appointment by the Lenders as Paying Agent,
pursuant hereto and shall have agreed to be bound by the terms of this
Agreement; or (ii) be removed at any time upon thirty (30) days’ written notice
by the Administrative Agent (acting at the direction of the Requisite Lenders),
delivered to the Paying Agent, the Company and the Servicer. In the event of
such termination or removal, the Lenders with, so long as no Event of Default is
then existing, the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall appoint a successor


52

--------------------------------------------------------------------------------





paying agent. If, however, a successor paying agent is not appointed by the
Lenders within sixty (60) days after the giving of notice of resignation or
removal, the Paying Agent may petition a court of competent jurisdiction for the
appointment of a successor Paying Agent.
(s)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.
(t)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent actually incurred in connection with
the succession of any successor Paying Agent including in transferring any funds
in its possession to the successor Paying Agent.
(u)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(v)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or under any other Credit Documents or shall receive instructions from
any of the parties hereto pursuant to this Agreement which, in the reasonable
opinion of the Paying Agent, are in conflict with any of the provisions of this
Agreement or another Credit Document to which it is a party, the Paying Agent
shall be entitled (without incurring any liability therefor to the Company or
any other Person) to (i) consult with counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(w)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(x)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, provided
that the Paying Agent shall remain obligated and liable for the administration
of its duties hereunder, to the same extent and under the same terms and
conditions as if it alone were acting as Paying Agent.


53

--------------------------------------------------------------------------------





(y)    The Paying Agent shall not be required to take any action that is not in
accordance with applicable law. The right of the Paying Agent to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.
(z)    Knowledge of the Paying Agent shall not be attributed or imputed to Wells
Fargo’s other roles in the transaction and knowledge of the Custodian or
Securities Intermediary shall not be attributed or imputed to the Paying Agent
(other than those where the roles are performed by the same group or division
within Wells Fargo or otherwise share the same Responsible Officers), or any
affiliate, line of business, or other division of Wells Fargo (and vice versa).
(aa)    The Paying Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Paying Agent shall have no responsibility for (A)
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (B) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral, or (C) taking any action to protect against any diminution in value
of the Collateral.
(bb)    The Lenders hereby authorize and direct the Paying Agent to execute and
deliver the Undertakings Agreement and any other Credit Document to which the
Paying Agent is a party.
2.21    Duties of Paying Agent.
(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the ending Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer pursuant to Section 4.3 of the Custodial Agreement as the number of
Pledged Receivables for which the Custodian holds a Receivables File pursuant to
the Custodial Agreement and identify any discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the


54

--------------------------------------------------------------------------------





Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set
forth in such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate the Revolving Availability based on the Borrowing Base set
forth in such Borrowing Base Report and the Total Utilization of Revolving
Commitments set forth in the Paying Agent’s records and identify any
discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to
Section 3.2(a)(i), (A) confirm that the Revolving Loans requested in the related
Funding Request are not greater than the Revolving Availability and (B) confirm
that, after giving effect to such Revolving Loans, the Total Utilization of
Revolving Loans will not exceed the Revolving Commitments; and
(ix)    notify the Administrative Agent and the Lenders of the results of such
review.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Revolving Loans during the period
covered by the Monthly Servicing Report set forth therein with the Borrowing
Base Reports delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B)
during such period and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Lenders set forth therein to the amounts set forth in the related
invoices received by Paying Agent and identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;


55

--------------------------------------------------------------------------------





(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Revolving Availability based on the Borrowing Base set
forth therein and the Total Utilization of Revolving Commitments set forth in
the Paying Agent’s records and identify any discrepancies; and
(xi)    notify the Administrative Agent and the Lenders of the results of such
review.
(c)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.21 is to compare or confirm
information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.
2.22    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.
(b)    In addition to Section 2.22(a), the Collateral Agent shall be entitled to
the following additional protections:
(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof,
(B) to see to any insurance, or (C) to see to the payment or discharge of any
tax, assessment, or other governmental charge or any lien or encumbrance of any
kind owing with respect to, assessed or levied against, any part of the
Collateral;
(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring


56

--------------------------------------------------------------------------------





the perfection, continuation of perfection or the sufficiency or validity of any
security interest in or related to the Collateral, (B) taking any necessary
steps to preserve rights against any Person with respect to any Collateral, or
(C) taking any action to protect against any diminution in value of the
Collateral;
(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if the Collateral Agent would be required to make
payments on behalf of the Lenders pursuant to its obligations as Collateral
Agent hereunder, it does not first receive from the Lenders sufficient funds for
such payment;
(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document if taking such action (A) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax, or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;
(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own fraud, gross
negligence or willful misconduct.
2.23    Intention of Parties.
It is the intention of the parties that the Revolving Loans be characterized as
indebtedness for federal income tax purposes. The terms of the Revolving Loans
shall be interpreted to further this intention and neither the Lenders nor
Company will take an inconsistent position on any federal, state or local tax
return.
2.24    Increase Option. As set forth in the definition of “Revolving
Commitment”, the aggregate amount of the Revolving Commitments as of the Closing
Date is $100,000,000. The Company may with the consent of the Administrative
Agent in its sole discretion (which consent may, for the avoidance of doubt, be
conditioned upon the effectiveness of an amendment or modification to one or
more of the Credit Documents) from time to time elect to increase the


57

--------------------------------------------------------------------------------





Revolving Commitment. Each existing Lender (if any) shall have the right to
provide its Pro Rata Share of such increase within ten (10) Business Days of the
Company’s increase election pursuant to this Section 2.24(a) (each such
consenting Lender, an “Increasing Lender”). If one or more of the Lenders fail
to consent or collectively fail to commit to fund the full amount of such
increase, the Company may arrange for any such increase to be provided by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”); provided that
each Augmenting Lender shall be subject to the approval of the Administrative
Agent in its sole discretion. No consent of any Lender (other than any Lender
participating in the increase) shall be required for any increase in Revolving
Commitments pursuant to this Section. Increased and new Revolving Commitments
pursuant to this Section 2.24(a) shall become effective on the date agreed by
the Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, as applicable, pursuant to a joinder agreement (each, a
“Joinder Agreement”) in form and substance reasonably satisfactory to Company,
Administrative Agent and such Increasing Lender or Augmenting Lender, as
applicable, whereby each such Increasing Lender or Augmenting Lender, as
applicable, assumes the rights and obligations of a Lender hereunder. Each
Joinder Agreement shall also set forth any other applicable terms of the
Revolving Commitments being provided thereby, including without limitation the
Applicable Advance Rate (which shall be identical among all Lenders), other than
pricing terms described in the Undertakings Agreement. The Administrative Agent
shall notify each Lender of each increase in Revolving Commitments made pursuant
to this Section 2.24. Notwithstanding the foregoing, no increase in the
Revolving Commitment, (or in the Revolving Commitment of any Lender) shall
become effective under this paragraph if on the proposed date of the
effectiveness of such increase, an Event of Default has occurred and is
continuing. On the effective date of any increase in the Revolving Commitment,
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent determines, for the benefit of the other Lenders, as being
required to cause, after giving effect to such increase and paying such amounts
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its Pro Rata Share of such outstanding Revolving
Loans.
SECTION 3. CONDITIONS PRECEDENT
3.1    Closing Date.
The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 9.5, of the
following conditions on or before the Closing Date:
(a)    Credit Documents and Related Agreements. The Administrative Agent shall
have received copies of each Credit Document, originally executed and delivered
by each applicable Person and copies of each Related Agreement.
(b)    Formation of Company. The Administrative Agent shall have received
evidence satisfactory to it in its reasonable discretion that Company was formed
as a bankruptcy remote, special purpose entity in the state of Delaware as a
limited liability company.
(c)    Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, to the extent applicable,
(x) certified as of the Closing Date or a recent date prior thereto by the
appropriate governmental official and (y) certified by its secretary


58

--------------------------------------------------------------------------------





or an assistant secretary as of the Closing Date, in each case as being in full
force and effect without modification or amendment; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each of Company and Holdings approving and authorizing
the execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each of Company and Holdings’ jurisdiction of incorporation,
organization or formation and, with respect to Company, in each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business,
each dated a recent date prior to the Closing Date; and (v) such other documents
as the Administrative Agent may reasonably request.
(d)    Capital Structure. The capital structure of Company shall be as described
in Section 4.2.
(e)    Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent, Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
(f)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(g)    Collateral. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the Collateral, Company shall deliver:
(i)    evidence satisfactory to the Administrative Agent of the compliance by
Company of its obligations under the Security Agreement and the other Collateral
Documents (including, without limitation, its obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
(ii)    the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of Company in the
jurisdictions specified by Administrative Agent, together with copies of all
such filings disclosed by such search, and UCC termination statements (or
similar documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to


59

--------------------------------------------------------------------------------





terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search;
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which Company or any
personal property Collateral is located as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interest in favor of Purchaser in the Pledged Receivables and Related
Security under the Asset Purchase Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent; and
(v)    evidence that Company and Holdings shall have each taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Administrative Agent or the Collateral Agent.
(h)    Financial Statements. The Administrative Agent shall have received from
Company the Historical Financial Statements.
(i)    Evidence of Insurance. Collateral Agent shall have received a certificate
from Holdings’ insurance broker, or other evidence satisfactory to the
Administrative Agent that all insurance required to be maintained under the
Servicing Agreement and Section 5.4 is in full force and effect.
(j)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received originally executed copies
of the favorable written opinions of DLA Piper LLP, counsel for Company and
Holdings, as to such matters (including the true sale of Pledged Receivables,
bankruptcy remote nature of Company and covered fund matters under the Volcker
Rule) as the Administrative Agent may reasonably request, dated as of the
Closing Date and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (and Company hereby instructs, and Holdings shall instruct,
such counsel to deliver such opinions to Agents and Lenders). The Administrative
Agent and counsel to the Administrative Agent shall have received an originally
executed copy of a favorable written opinion of counsel to Holdings acceptable
to the Administrative Agent to the effect that the Receivables Agreements
governed by the law of Virginia are valid and enforceable obligations under the
laws of Virginia in form and substance reasonably satisfactory to the
Administrative Agent (and Company hereby instructs, and Holdings shall instruct,
such counsel to deliver such opinions to the Administrative Agent and Lenders).
(k)    Solvency Certificate. On the Closing Date, Administrative Agent, the
Administrative Agent shall have received a Solvency Certificate from Holdings
and Company dated as of the Closing Date and addressed to the Administrative
Agent, and in form, scope and substance satisfactory to the Administrative
Agent, with appropriate attachments and


60

--------------------------------------------------------------------------------





demonstrating that after giving effect to the consummation of the Credit
Extensions to be made on the Closing Date, Holdings and Company are and will be
Solvent.
(l)    Closing Date Certificate. Holdings and Company shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(n)    No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(o)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
(p)    Independent Manager. On the Closing Date, the Administrative Agent shall
have received evidence satisfactory to it that Company has appointed an
Independent Manager who is acceptable to it in its sole discretion.
(q)    Payment of Fees. On the Closing Date, the Administrative Agent shall have
received all fees and expenses due and payable by the Company and Holdings on or
prior to the Closing Date under the Credit Documents; provided that such fees
and expenses shall have been invoiced to the Company or Holdings, as applicable
not less than one Business Day prior to the Closing Date.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.
3.2    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Revolving
Loan on any Credit Date, including if applicable the Closing Date, is subject to
the satisfaction, or waiver in accordance with Section 9.5, of the following
conditions precedent:
(i)    Administrative Agent, the Paying Agent and the Custodian shall have
received a fully executed and delivered Funding Notice together with a Borrowing
Base Certificate, evidencing sufficient Revolving Availability with respect to
the requested Revolving Loans, and a Borrowing Base Report;


61

--------------------------------------------------------------------------------





(ii)    both before and after making any Revolving Loans requested on such
Credit Date, the Total Utilization of Revolving Commitments shall not exceed the
Borrowing Base;
(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects, or true
and correct in all respects, as the case may be on and as of such earlier date,
provided, that the representations and warranties in any Original Borrowing Base
Certificate shall be excluded from the certification in this Section 3.2(a)(iii)
to the extent a Replacement Borrowing Base Certificate has been delivered in
substitute thereof in accordance with Section 2.1(c)(ii);
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;
(v)    the Administrative Agent and the Paying Agent shall have received the
Borrowing Base Report for the Business Day prior to the Credit Date which shall
be delivered on a pro forma basis for the first Credit Date hereunder;
(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Credit Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Administrative Agent has received a Collateral Receipt and Exception Report from
the Custodian, which Collateral Receipt and Exception Report is acceptable to
the Administrative Agent in its Permitted Discretion; and
(vii)    the Revolving Commitment Period shall not have ended.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent and the Paying Agent.
SECTION 4. REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender, on the Closing Date, on each Credit Date and on each
Transfer Date, that the following statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.


62

--------------------------------------------------------------------------------





Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.
4.2    Capital Stock and Ownership.
The Capital Stock of Company has been duly authorized and validly issued and is
fully paid and non-assessable. As of the date hereof, there is no existing
option, warrant, call, right, commitment or other agreement to which Company is
a party requiring, and there is no membership interest or other Capital Stock of
Company outstanding which upon conversion or exchange would require, the
issuance by Company of any additional membership interests or other Capital
Stock of Company or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Company. All membership interests in the Company as of
the Closing Date are owned by Holdings.
4.3    Due Authorization.
The execution, delivery and performance of the Credit Documents to which Company
is a party have been duly authorized by all necessary action of Company.
4.4    No Conflict.
The execution, delivery and performance by Company of the Credit Documents to
which it is party and the consummation of the transactions contemplated by the
Credit Documents do not and will not (a) violate in any material respect any
provision of any law or any governmental rule or regulation applicable to
Company, any of the Organizational Documents of Company, or any order, judgment
or decree of any court or other Governmental Authority binding on Company;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Company;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Company (other than any Liens created under any of the
Credit Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Company, except as
would not reasonably be expected to result in a Material Adverse Effect.
4.5    Governmental Consents.
The execution, delivery and performance by Company of the Credit Documents to
which Company is a party and the consummation of the transactions contemplated
by the Credit Documents do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Closing Date other than (a) those that have
already been obtained and are in


63

--------------------------------------------------------------------------------





full force and effect, or (b) any consents or approvals the failure of which to
obtain will not have a Material Adverse Effect.
4.6    Binding Obligation.
Each Credit Document to which Company is a party has been duly executed and
delivered by Company and is the legally valid and binding obligation of Company,
enforceable against Company in accordance with its respective terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
4.7    Eligible Receivables.
Each Receivable that is identified by Company as an Eligible Receivable in a
Borrowing Base Certificate satisfies all of the criteria set forth in the
definition of Eligibility Criteria (other than any Receivable identified as an
Eligible Receivable in any Original Borrowing Base Certificate to the extent a
Replacement Borrowing Base Certificate has been delivered in substitute thereof
in accordance with Section 2.1(c)(ii)).
4.8    Historical Financial Statements.
The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.
4.9    No Material Adverse Effect.
Since December 31, 2015, no event, circumstance or change has occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.
4.10    Adverse Proceedings, etc.
There are no Adverse Proceedings (other than counterclaims relating to ordinary
course collection actions by or on behalf of Company which would not,
individually or taken together, reasonably be expected to result in a Material
Adverse Effect) pending against Company. Company is not (a) in violation of any
applicable laws, or (b) subject to or in default with respect to any judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other Governmental Authority, except, in each case described
in clause (a) or (b), as would not reasonably be expected to result in a
Material Adverse Effect.
4.11    Payment of Taxes.
Except as otherwise permitted under Section 5.3, all material tax returns and
reports of Company required to be filed by it have been timely filed, and all
material taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Company and upon its
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been


64

--------------------------------------------------------------------------------





provided in accordance with GAAP. Company knows of no proposed tax assessment
against Company which is not being actively contested by Company in good faith
and by appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
4.12    Title to Assets.
Company has no fee, leasehold or other property interests in any real property
assets. Company has good and valid title to all of its assets reflected in the
most recent financial statements delivered pursuant to Section 5.1. Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens. All Liens purported to be created in any Collateral pursuant to any
Collateral Document in favor of Collateral Agent are First Priority Liens.
4.13    No Indebtedness.
Company has no Indebtedness, other than Indebtedness incurred under (or
contemplated by) the terms of this Agreement or otherwise permitted hereunder.
4.14    No Defaults.
Company is not in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, would not
reasonably be expected to result in a Material Adverse Effect.
4.15    Material Contracts.
Company is not a party to any Material Contracts.
4.16    Government Contracts.
Company is not a party to any contract or agreement with any Governmental
Authority, and the Pledged Receivables are not subject to the Federal Assignment
of Claims Act (31 U.S.C. Section 3727) or any similar state or local law.
4.17    Governmental Regulation.
Company is not subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Company is not a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940. The Revolving Loans do not
constitute an “ownership interest” as such term is defined under the Volcker
Rule.
4.18    Margin Stock.
Company is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part


65

--------------------------------------------------------------------------------





of the proceeds of the Revolving Loans made to Company will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
4.19    Employee Benefit Plans.
(a)    No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to have a Material Adverse Effect
(b)    The Company does not maintain or contribute to any Employee Benefit Plan.


(c)    Provided that one of the following statements applies to the source of
funds provided to Company by each of the Lenders, and with respect to clauses
(i) through (v) below, the Lenders have accurately represented and warranted in
writing to the Company that such statement applies to the source of funds, the
execution and delivery of this Agreement and the transactions contemplated
thereunder will not involve any non-exempt prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code or
a violation of restrictions similar to Section 406 of ERISA or Section 4975 of
the Internal Revenue Code (“Similar Law”):


(i)    The funds have not been provided by an employee benefit plan subject to
Title I of ERISA or Section 4975 of the Internal Revenue Code, or by an employee
benefit plan subject to Similar Law;


(ii)    The source of the funds is an “insurance company general account” as
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and the
execution and delivery of this Agreement and the transactions contemplated
hereunder are exempt under PTCE 95-60;


(iii)    The source of the funds is an “insurance company pooled separate
account” as defined in PTCE 90-1 or a “bank collective investment fund” as
defined in PTCE 91-38, and the execution and delivery of this Agreement and the
transactions contemplated hereunder are exempt under PTCE 90-1 or PTCE 91-38;


(iv)    The source of the funds is an investment fund managed by a “qualified
professional asset manager” as defined in PTCE 84-14, and the execution and
delivery of this Agreement and the transactions contemplated hereunder are
exempt under PTCE 84-14;


(v)    The source of the funds is an employee benefit plan managed by an
“in-house asset manager” as defined in PTCE 96-23, and the execution and
delivery of this Agreement and the transactions contemplated hereunder are
exempt under PTCE 96‑23; or


(vi)    The source of the funds is an employee benefit plan subject to Title I
of ERISA or Section 4975 of the Internal Revenue Code, or an insurance company
separate account comprising assets of one or more of such plans, or an employee
benefit plan subject


66

--------------------------------------------------------------------------------





to Similar Law, each of which plans has been specifically identified in writing
to Company, and Company has confirmed that Company is not a “party in interest”
under Section 406 of ERISA, a “disqualified person” under Section 4975 of the
Code, or a similar related party under Similar Law, as applicable, with respect
to any such plan or plans.
4.20    Solvency; Fraudulent Conveyance.
Company is and, upon the incurrence of any Credit Extension by Company on any
date on which this representation and warranty is made, will be, Solvent.
Company is not transferring any Collateral with any intent to hinder, delay or
defraud any of its creditors. Company shall not use the proceeds from the
transactions contemplated by this Agreement to give preference to any class of
creditors. Company has given fair consideration and reasonably equivalent value
in exchange for the sale of the Receivables by Holdings under the Asset Purchase
Agreement.
4.21    Compliance with Statutes, etc.
Company is in compliance with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property, except
as would not reasonably be expected to result in a Material Adverse Effect.
4.22    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Lender complete and correct copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the Closing Date, and (ii) copies of
any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the date hereof.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement is valid, in full force and effect,
and enforceable against the parties thereto and creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.23    Disclosure.
No documents, certificates, written statements or other written information
furnished to Lenders by or on behalf of Holdings or Company for use in
connection with the transactions contemplated hereby, taken as a whole, contains
any untrue statement of a material fact, or taken as a whole, omits to state a
material fact (known to Holdings or Company, in the case of any document not
furnished by either of them) necessary in order to make the statements


67

--------------------------------------------------------------------------------





contained therein not misleading in light of the circumstances in which the same
were made, provided, that, projections and pro forma financial information
contained in such materials were prepared based upon good faith estimates and
assumptions believed by the preparer thereof to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.
4.24    Patriot Act.
To the extent applicable, Company and Holdings are in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Revolving Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.
4.25    Remittance of Collections.
Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder will have been (a) in payment of
a debt incurred by Company in the ordinary course of business or financial
affairs of Company and (b) made in the ordinary course of business or financial
affairs.
4.26    Tax Status.
(a)    Company is, and shall at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation
§ 301.7701-3.
(b)    Company is not and will not at any relevant time become an association
(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.
SECTION 5.AFFIRMATIVE COVENANTS
Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports.
Unless otherwise provided below, Company or its designee will deliver to each
Agent and each Lender:
(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then


68

--------------------------------------------------------------------------------





current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;
(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; (ii) with respect to such consolidated financial statements a report
thereon of Ernst & Young LLP or other independent certified public accountants
of recognized national standing as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards); and (iii) the balance sheets of Company as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Company for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Financial Officer
Certification with respect thereto;
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) with respect
to Holdings may be satisfied by furnishing, at the option of Holdings, the
applicable financial statements as described above or an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q for Holdings for any Fiscal Year, as
filed with the U.S. Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative


69

--------------------------------------------------------------------------------





Agent, and which includes the data to support the calculations for such
Borrowing Base Certificate and Borrowing Base Report. Each Borrowing Base
Certificate delivered to Administrative Agent and the Paying Agent shall bear a
signed statement by an Authorized Officer certifying the accuracy and
completeness in all material respects of all information included therein. The
execution and delivery of a Borrowing Base Certificate (other than any Original
Borrowing Base Certificate to the extent a Replacement Borrowing Base
Certificate has been delivered in substitute thereof in accordance with
Section 2.1(c)(ii)) shall in each instance constitute a representation and
warranty by Company to Administrative Agent and the Paying Agent that each
Receivable included therein as an “Eligible Receivable” is, in fact, an Eligible
Receivable. For avoidance of doubt, and without derogation of the Company’s
obligations hereunder, in the event any request for a Revolving Loan, or a
Borrowing Base Certificate or other information required by this Section 5.1(f)
is delivered to Administrative Agent and the Paying Agent by Company
electronically or otherwise without signature, such request, or such Borrowing
Base Certificate or other information shall, upon such delivery, be deemed to be
signed and certified on behalf of Company by an Authorized Officer and
constitute a representation to Administrative Agent and the Paying Agent as to
the authenticity thereof. The Administrative Agent shall have the right to
review and adjust any such calculation of the Borrowing Base to reflect
exclusions from Eligible Receivables or such other matters as are necessary to
determine the Borrowing Base in accordance with this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record, the Monthly Servicing
Report and a data tape which includes the data to support the calculations in
the Monthly Servicing Report to Administrative Agent and the Paying Agent on the
terms and conditions set forth in the Servicing Agreement.
(g)    Notice of Default. Promptly upon an Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or
Company or taken any other action with respect to any event or condition set
forth in Section 7.1(b); or (iii) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, default, event or condition, and what action Holdings or
Company, as applicable, has taken, is taking and proposes to take with respect
thereto;
(h)    Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;
(i)    ERISA. (i) Promptly upon any Authorized Officer of Company becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with


70

--------------------------------------------------------------------------------





respect to each affected Pension Plan; (2) all notices received by Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any affected
Employee Benefit Plan of Holdings or any of its Subsidiaries thereof, or, with
respect to any affected Pension Plan or affected Multiemployer Plan, any of
their respective ERISA Affiliates (with respect to an affected Multiemployer
Plan, to the extent that Holdings or the Subsidiary or ERISA Affiliate, as
applicable, has rights to access such documents, reports or filings), as any
Agent or Lender shall reasonably request;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent and Administrative Agent of any change (i) in Company’s corporate name,
(ii) in Company’s identity, corporate structure or jurisdiction of organization,
or (iii) in Company’s Federal Taxpayer Identification Number. Company agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;
(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report;
(ii)    at least five (5) Business Days prior to the effectiveness of any
amendment or modification to any Receivables Program Agreement, notice of such
proposed amendment including a copy or description of the same;
(iii)    promptly after the effectiveness of any amendment or modification to
any Receivables Program Agreement, a copy of the same if not previously
provided; and
(iv)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence.
Except as otherwise permitted under Section 6.8, Company will at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims.
Company will pay all material Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided,


71

--------------------------------------------------------------------------------





no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. Company will not file or consent to the
filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries). In addition, Company agrees to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.
5.4    Insurance.
Company shall cause Holdings to maintain or cause to be maintained, with
financially sound and reputable insurers, (a) all insurance required to be
maintained under the Servicing Agreement, (b) business interruption insurance
reasonably satisfactory to Administrative Agent, and (c) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each Agent and
Lender hereby agrees and acknowledges that the insurance maintained by Holdings
on the Closing Date satisfies the requirements set forth in this Section 5.4.
5.5    Inspections; Compliance Audits.
(a)    At any time during the existence of an Event of Default and otherwise not
more than two times during any Fiscal Year, Company will, upon reasonable
advance notice by the Administrative Agent, permit or cause to be permitted, as
applicable, one or more authorized representatives designated by the
Administrative Agent to visit and inspect (a “Compliance Review”) during normal
working hours any of the properties of Company or Holdings to (i) inspect, copy
and take extracts from relevant financial and accounting records, and to discuss
its affairs, finances and accounts with any Person, including, without
limitation, employees of Company or Holdings and independent public accountants
and (ii) verify the compliance by Company or Holdings with the Credit Agreement,
the other Credit Documents and/or the Underwriting Policies, as applicable,
provided that, other than during the existence of an Event of Default, Company
shall not be obligated to pay more than $100,000 in the aggregate during any
Fiscal Year in connection with any Compliance Review, inspection pursuant to
Section 2.4 of the Custodial Agreement or other inspection required by the
Credit Documents. In connection with any such Compliance Review or other
inspection, Company will permit any authorized representatives designated by the
Administrative Agent to review Company’s form of Receivable Agreements,
Underwriting Policies, information processes and controls, and compliance
practices and procedures (“Materials”). Such authorized representatives may make
written recommendations regarding Company’s compliance with applicable
Requirements of Law, and Company shall consult in good faith with the
Administrative Agent regarding such recommendations. The Administrative Agent


72

--------------------------------------------------------------------------------





agrees to use a single independent certified public accountants or other
third-party provider in connection with any single Compliance Review pursuant to
this Section 5.5.
(b)    If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6    Compliance with Laws.
Company shall, and shall cause Holdings to, comply with the Requirements of Law,
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
5.7    Separateness.
The Company shall at all times comply with the separateness covenants set forth
in the Company’s Limited Liability Company Agreement.
5.8    Further Assurances.
At any time or from time to time upon the request of any Agent or Lender,
Company will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as such Agent or Lender may
reasonably request in order to effect fully the purposes of the Credit
Documents, including providing Lenders with any information reasonably requested
pursuant to Section 9.21. In furtherance and not in limitation of the foregoing,
Company shall take such actions as the Administrative Agent may reasonably
request from time to time to ensure that the Obligations are secured by
substantially all of the assets of Company.
5.9    Communication with Accountants.
(a)    At any time during the existence of an Event of Default, Company
authorizes Administrative Agent to communicate directly with Company’s
independent certified public accountants and authorizes and shall instruct such
accountants to communicate directly with Administrative Agent and authorizes
such accountants to (and, upon Administrative Agent’s request therefor (at the
request of any Agent), shall request that such accountants) communicate to
Administrative Agent information relating to Company with respect to the
business, results of operations and financial condition of Company (including
the delivery of audit drafts and letters to management), provided that advance
notice of such communication is given to Company, and Company is given a
reasonable opportunity to cause an officer to be present during any such
communication.


73

--------------------------------------------------------------------------------





(b)    If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.
(c)    The failure of the Company to be present during any communication
permitted under Section 5.9(a) and/or Section 5.9(b) after the Company has been
given a reasonable opportunity to cause an officer to be present shall in no way
impair the rights of the Administrative Agent under Section 5.9(a) and/or
Section 5.9(b).
5.10    Acquisition of Receivables from Holdings.
With respect to each Pledged Receivable, Company shall (a) acquire such
Receivable pursuant to and in accordance with the terms of the Asset Purchase
Agreement, (b) take all actions necessary to perfect, protect and more fully
evidence Company’s ownership of such Receivable, including, without limitation,
executing or causing to be executed (or filing or causing to be filed) such
other instruments or notices as may be necessary or appropriate and (c) take all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of Company,
the Agents and the Lenders.
SECTION 6.NEGATIVE COVENANTS
Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness.
Company shall not directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except the Obligations.
6.2    Liens.
Company shall not directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Credit Document.
6.3    Equitable Lien.
If Company shall create or assume any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, other than Liens created under the
Credit Documents, it shall make or cause to be made effective provisions whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall


74

--------------------------------------------------------------------------------





not be construed as a consent by Requisite Lenders to the creation or assumption
of any such Lien not otherwise permitted hereby.
6.4    No Further Negative Pledges.
Except pursuant to the Credit Documents, Company shall not enter into any
Contractual Obligation prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.
6.5    Restricted Junior Payments.
Company shall not through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that, Restricted Junior Payments may be made by Company from time
to time with respect to any amounts distributed to Company (i) in accordance
with Section 2.12(a)(viii) or (ii) from and after the occurrence and during the
continuation of an Event of Default, in accordance with Section 2.12(b)(vi)
only.
6.6    Subsidiaries.
Company shall not form, create, organize, incorporate or otherwise have any
Subsidiaries.
6.7    Investments.
Company shall not, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except Investments in
Cash, Permitted Investments and Receivables (and property received from time to
time in connection with the workout or insolvency of any Receivables Obligor),
and Permitted Investments in the Collection Account.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions.
Company shall not enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired other than Permitted Asset Sales
(provided with respect to any Permitted Asset Sale described in clause (b) or
(c) of the definition thereof, no Default or Event of Default has occurred and
is continuing and no Default or Event of Default would result after giving
effect to such sale, or acquire by purchase or otherwise (other than
acquisitions of Eligible Receivables, or Permitted Investments in the Collection
Account (and property received from time to time in connection with the workout
or insolvency of any Receivables Obligor)) the business, property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person.
6.9    Sales and Lease-Backs.
Company shall not, directly or indirectly, become or remain liable as lessee or
as a guarantor or other surety with respect to any lease of any property
(whether real, personal or


75

--------------------------------------------------------------------------------





mixed), whether now owned or hereafter acquired, which Company (a) has sold or
transferred or is to sell or to transfer to any other Person, or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by Company to any Person in connection with such
lease.
6.10    Transactions with Shareholders and Affiliates.
Company shall not, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of ten percent (10%) or more of
any class of Capital Stock of Holdings or any of its Subsidiaries or with any
Affiliate of Holdings or of any such holder other than the transactions
contemplated or permitted by the Credit Documents and the Related Agreements.
6.11    Conduct of Business.
From and after the Closing Date, Company shall not engage in any business other
than the businesses engaged in by Company on the Closing Date.
6.12    Fiscal Year.
Company shall not change its Fiscal Year-end from December 31st.
6.13    Servicer; Backup Servicer; Custodian.
Company shall use its commercially reasonable efforts to cause Servicer, the
Backup Servicer and the Custodian respectively, to comply at all times with the
applicable terms of the Servicing Agreement, the Backup Servicing Agreement and
the Custodial Agreement respectively. The Company may not (i) terminate, remove,
replace Servicer, Backup Servicer or the Custodian or (ii) subcontract out any
portion of the servicing or permit third party servicing other than the Backup
Servicer, except, in each case, as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, or replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.
6.14    Acquisitions of Receivables.
Company may not acquire Receivables from any Person other than Holdings pursuant
to the Asset Purchase Agreement.
6.15    Independent Manager.
Company shall not fail at any time to have at least one independent manager (an
“Independent Manager”) who:
(a)    is provided by a nationally recognized provider of independent directors;
(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five


76

--------------------------------------------------------------------------------





years immediately prior to such individual’s appointment as an Independent
Manager, provided that this paragraph (b) shall not apply to any person who
serves as an independent director or an independent manager for any Affiliate of
any of Company or Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;
(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by
clause (b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and
(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a


77

--------------------------------------------------------------------------------





replacement Independent Manager. Any replacement of an Independent Manager will
be permitted only upon (a) two (2) Business Days’ prior written notice to each
Agent and Lender, (b) Company’s certification that any replacement manager will
satisfy the criteria set forth in clauses (a)-(k) of this Section 6.15 and
(c) the Administrative Agent’ written consent to the appointment of such
replacement manager. For the avoidance of doubt, other than in the event of the
death or incapacity of an Independent Manager, Company shall at all times have
an Independent Manager and may not terminate any Independent Manager without the
prior written consent of the Administrative Agent, which consent the
Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements.
Except as otherwise expressly permitted by other provisions of this Agreement or
any other Credit Document, Company shall not (a) amend, restate, supplement or
modify, or permit any amendment, restatement, supplement or modification to, its
Organizational Documents, without obtaining the prior written consent of the
Requisite Lenders to such amendment, restatement, supplement or modification, as
the case may be; (b) agree to any termination, amendment, restatement,
supplement or other modification to, or waiver of, or permit any termination,
amendment, restatement, supplement or other modification to, or waivers of, any
of the provisions of any Credit Document without the prior written consent of
the Requisite Lenders; or (c) amend, restate, supplement or modify in any
material respect, or permit any amendments, restatements, supplements or
modifications in any material respect, to any Receivables Program Agreement in a
manner that could reasonably be expected to be materially adverse to the Lenders
or to have a Material Adverse Effect.
6.17    Changes in Underwriting or Other Policies.
Company shall provide the Administrative Agent with prior written notice of any
change or modification to the Underwriting Policies that would reasonably be
expected to be adverse to the Lenders. Without the prior consent of the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed (with any such consent being deemed to be automatically granted by
the Administrative Agent on the thirteenth (13th) Business Day after the
Administrative Agent receives notice of the applicable change unless the
Administrative Agent shall have notified the Company in writing that the
requested consent is not being provided and its rationale therefor), the Company
shall not agree to, and shall cause Holdings not to, (a) make any change to
(i) the forms of Business Loan and Security Agreement, Business Loan and
Security Agreement Supplement and Loan Summary used to originate Receivables
from the form provided to the Administrative Agent prior to the Closing Date, or
(ii) the form of Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debit) used in connection with the origination of Loans in
substantially the form provided to the Administrative Agent on or prior to the
Closing Date that, in any such case, would reasonably be expected to be adverse
to the Lenders, or (b) make any change to the Underwriting Policies that would
reasonably be expected to be adverse to the Lenders (provided, that any change
to the Underwriting Policies which has the effect of modifying the Eligibility
Criteria in a manner which changes the calculation of the Borrowing Base shall
be deemed to be adverse to the Lenders for purposes of this Section 6.17).
6.18    Receivable Program Agreements.
The Company shall enforce the rights and remedies afforded to it against the
Receivables Account Bank under the Receivables Program Agreements except where
the failure


78

--------------------------------------------------------------------------------





to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
6.19    Certain Fees.
The Company and Holdings shall not agree to any increase in any costs or fees
payable to the Backup Servicer, the Paying Agent, the Securities Intermediary,
or the Custodian pursuant to Section 2.12(a)(ii), without the consent of the
Administrative Agent.
SECTION 7. EVENTS OF DEFAULT
7.1    Events of Default.
If any one or more of the following conditions or events shall occur.
(a)    Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Revolving Loan whether at stated maturity, by acceleration or otherwise;
(ii) within two (2) Business Days after its due date, any interest on any
Revolving Loan, any fee due and payable by Company hereunder or any fee or other
amount due and payable under the Undertakings Agreement; or (iii) the amounts
required to be paid pursuant to Section 2.8 on or before the Maturity Date; or
(b)    Default in Other Agreements.
(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
(ii)    (A) Failure of Holdings or any Subsidiary of Holdings (other than
Company) to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness for borrowed money with
a principal amount in excess of $1,000,000, in each case beyond the grace
period, if any, provided therefor; or (B) breach or default by Holdings or any
Subsidiary of Holdings (other than Company) with respect to any other material
term of (1) one or more items of Indebtedness for borrowed money with a
principal amount in excess of $1,000,000, or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness for
borrowed money, and, in each case such failure, breach or default, as the case
may be, results in the acceleration of amounts owed thereunder, provided that
any such failure, breach or default, as the case may be, and acceleration shall
constitute an Event of Default


79

--------------------------------------------------------------------------------





hereunder only after the Administrative Agent shall have provided written notice
to Company that such failure, breach or default constitutes an Event of Default
hereunder; or
(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.11, Section 5.1(h),
Section 5.1(j), Section 5.2, Section 5.7 or Section 6, or failure to distribute
Collections in accordance with Section 2.12; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Credit Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other statement which is qualified by materiality or “Material Adverse
Effect”, in which case, such representation, warranty, certification or other
statement shall be true and correct in all respects, in each case, as of the
date made or deemed made and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
of notice from any Agent or Lender of such default; or
(e)    Other Defaults Under Credit Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
or Holdings of notice from Administrative Agent or any Lender of such default;
or
(f)    Level 2 Performance Event. A Level 2 Performance Event shall have
occurred and the Administrative Agent shall have provided written notice to the
Company that an Event of Default under this Section 7.1(f) has occurred and is
continuing; or
(g)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or
(h)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar


80

--------------------------------------------------------------------------------





law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its respective property; or Company or Holdings shall make
any assignment for the benefit of creditors; or (ii) Company or Holdings shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of Company or Holdings (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 7.1(g); or
(i)    Judgments and Attachments.
(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or Holdings (involving, with respect to Holdings only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;
(j)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(k)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect or result in a Lien being
imposed on the Collateral; or (ii) Company shall establish or contribute to any
Employee Benefit Plan; or
(l)    Change of Control. A Change of Control shall occur; or
(m)    Collateral Documents and other Credit Documents. Company or Holdings
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party; or
(n)    Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or


81

--------------------------------------------------------------------------------





(o)    Backup Servicer Default. The Backup Servicing Agreement shall terminate
for any reason and, provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement Backup Servicer
following such termination, within ninety (90) days of such termination no
replacement agreement with an alternative backup servicer shall be effective; or
(p)    Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to
cure any Borrowing Base Deficiency as required by Section 2.10, or (ii) failure
of Holdings to repurchase any Receivable as and when required under the Asset
Purchase Agreement; or
(q)    Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto, as the case may
be, or Holdings shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or
(r)    Breach of Financial Covenants. A breach of any Financial Covenant shall
have occurred;
(s)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940; or
(t)    Material Qualification of Financial Statements. Any financial statements
of Holdings shall include any material qualification and the Administrative
Agent shall have provided written notice to the Company that an Event of Default
under this Section 7.1(t) has occurred and is continuing;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon notice to the Company, terminate the Revolving
Commitments, if any, of each Lender having such Revolving Commitments, (x) upon
notice to the Company, declare the unpaid principal amount of and accrued
interest on the Revolving Loans and all other Obligations immediately due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by Company; (y) direct the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Collateral Documents and (z) take any and all other actions and
exercise any and all other rights and remedies of the Administrative Agent


82

--------------------------------------------------------------------------------





under the Credit Documents; provided that upon the occurrence of any Event of
Default described in Section 7.1(g) or 7.1(h), the unpaid principal amount of
and accrued interest on the Revolving Loans and all other Obligations shall
immediately become due and payable, and the Revolving Commitments shall
automatically and immediately terminate, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company.
SECTION 8. AGENTS
8.1    Appointment of Agents.
Each Lender hereby authorizes Ares Agent Services, L.P. to act as Administrative
Agent to the Lenders hereunder and under the other Credit Documents and each
Lender hereby authorizes Ares Agent Services, L.P., in such capacity, to act as
its agent in accordance with the terms hereof and the other Credit Documents.
Each Lender also hereby authorizes Ares Agent Services, L.P. to act as the
Collateral Agent on its behalf under the Credit Documents and authorizes Wells
Fargo Bank, N.A. to act as the Paying Agent on its behalf under the Credit
Documents. Each Agent hereby agrees to act upon the express conditions contained
herein and the other Credit Documents, as applicable. The provisions of this
Section 8 are solely for the benefit of Agents and Lenders and neither Company
nor Holdings shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.
8.2    Powers and Duties.
Each Lender irrevocably authorizes each Agent (other than Administrative Agent)
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Lender irrevocably authorizes Administrative Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Credit Documents. Each such Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No such
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any such Agent any obligations in respect hereof or
any of the other Credit Documents except as expressly set forth herein or
therein.
8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or


83

--------------------------------------------------------------------------------





other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Company or
Holdings to any Agent or any Lender in connection with the Credit Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Revolving Loans or as to the existence or possible existence of any Event of
Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, neither the Paying
Agent nor the Administrative Agent shall have any liability arising from
confirmations of the amount of outstanding Revolving Loans or the component
amounts thereof.
(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from the Administrative Agent or the Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5)
and, upon receipt of such instructions from the Administrative Agent or
Requisite Lenders, as applicable (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each such Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any such
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of the Administrative Agent or Requisite Lenders (or such other
Lenders as may be required to give such instructions under Section 9.5). For the
avoidance of doubt, the Paying Agent shall take direction hereunder only in
accordance with the written direction of the Administrative Agent (and not at
the direction of any Lender or the Requisite Lenders).
8.4    Agents Entitled to Act as Lender.
Any agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the
Revolving Loans, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Any Agent and its Affiliates may accept deposits from, lend
money to, own securities of, and generally engage in any kind of banking, trust,
financial advisory or other business with Holdings or any of


84

--------------------------------------------------------------------------------





its Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Company for services in connection
herewith and otherwise without having to account for the same to Lenders.
8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.
8.6    Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, their Affiliates and their respective officers, partners, directors,
trustees, employees and agents of each Agent (each, an “Indemnitee Agent
Party”), to the extent that such Indemnitee Agent Party shall not have been
reimbursed by Company or Holdings, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.


85

--------------------------------------------------------------------------------





8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require (so long
as no Default or Event of Default has occurred and is continuing) Company’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder. If
Administrative Agent is a Lender or an Affiliate thereof on the date on which
the Revolving Commitment Termination Date shall have occurred and all Revolving
Loans and all other Obligations owing to the Lender Groups have been paid in
full in cash, such Administrative Agent shall provide immediate notice of
resignation to the Company.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Administrative Agent as Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to Company and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Credit
Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders, the Administrative Agent and Company. The
Administrative Agent may remove the Collateral Agent at any time by giving
fifteen (15) days’ prior written notice thereof to Lenders, the Collateral Agent
and Company. Upon any such notice of resignation or removal, the Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to Company, to
appoint a successor Collateral Agent provided, that, unless such successor is
the Administrative Agent or a Lender, the appointment of a successor Collateral
Agent shall require (so long as no Default or Event of Default has occurred and
is continuing) Company’s approval, which approval shall not be unreasonably
withheld, delayed or conditioned. If, however, a successor Collateral Agent is
not appointed


86

--------------------------------------------------------------------------------





within sixty (60) days after the giving of notice of resignation, the Collateral
Agent may petition a court of competent jurisdiction for the appointment of a
successor Collateral Agent. Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor Collateral Agent, that successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent and the retiring
Collateral Agent shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held under the Collateral
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under the Credit Documents, and (ii) execute and deliver to
such successor Collateral Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the appointment of such successor Collateral Agent and the assignment to such
successor Collateral Agent of the security interests created under the
Collateral Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent hereunder.
(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company, the Administrative Agent and the
Lenders may deem and treat such assigning Collateral Agent as Collateral Agent
for all purposes hereof, unless and until such assigning Collateral Agent
provides written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Collateral Agent hereunder and under the other
Credit Documents.
8.8    Collateral Documents.
(a)    Collateral Agent under Collateral Documents. Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 9.5,
without further written consent or authorization from Lenders, Collateral Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 9.5) have
otherwise consented. Anything contained in any of the Credit Documents to the
contrary notwithstanding, Company, the Agents and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Collateral Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent
acting at the written direction of the Administrative Agent (unless otherwise
expressly set forth herein or in another Credit Document), and (ii) in the event
of a foreclosure by Collateral Agent on any of the Collateral pursuant to a
public or private sale, Collateral Agent or any Secured Party may be the
purchaser of any or all of such Collateral at any such sale and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing) shall


87

--------------------------------------------------------------------------------





be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations or any other amount due hereunder
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale.
SECTION 9. MISCELLANEOUS
9.1    Notices.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given to Company, Collateral Agent, Paying
Agent or Administrative Agent shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by email, telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent, provided, however, that Company may deliver, or cause to be
delivered, the Borrowing Base Certificate, Borrowing Base Report and any
financial statements or reports (including the Financial Plan and any collateral
performance tests) by electronic mail pursuant to procedures approved by the
Administrative Agent until any Agent or Lender notifies Company that it can no
longer receive such documents using electronic mail. Any Borrowing Base
Certificate, Borrowing Base Report or financial statements or reports sent to an
electronic mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, if available, return electronic mail or other written
acknowledgement), provided, that if such document is sent after 5:00 p.m.
Eastern Standard time, such document shall be deemed to have been sent at the
opening of business on the next Business Day.
9.2    Expenses.
Company agrees to pay promptly (a) (i) all the Administrative Agent’s actual,
reasonable and documented out-of-pocket costs and expenses (including reasonable
and customary fees and expenses of counsel to the Administrative Agent of
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and
(ii) reasonable and customary fees and expenses of counsel to the Lenders in
connection with any consents, amendments, waivers or other modifications to the
Credit Documents; (b) all the actual, documented out-of-pocket costs and
reasonable out-of-pocket expenses of creating, perfecting and enforcing Liens in
favor of Collateral Agent, for the benefit of Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented out-of-pocket fees,
expenses and disbursements of a single counsel for all Lenders; (c) subject to
the terms of this Agreement (including any limitations set forth in
Section 5.5), all the Administrative Agent’s actual, reasonable and documented
out-of-pocket costs and reasonable fees, expenses for, and disbursements of any
of Administrative Agent’s, auditors, accountants, consultants or appraisers
incurred by Administrative Agent; (d) subject to the terms of this Agreement,
all the actual, reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or


88

--------------------------------------------------------------------------------





retained by Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (e) subject in all cases to any express
limitations set forth in any Credit Document, all other actual, reasonable and
documented out-of-pocket costs and expenses incurred by each Agent in connection
with the syndication of the Revolving Loans and Commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and (f) after the occurrence of a Default or an Event of Default, all
documented, out-of-pocket costs and expenses, including reasonable attorneys’
fees, and costs of settlement, incurred by any Agent or any Secured Party in
enforcing any Obligations of or in collecting any payments due from Company or
Holdings hereunder or under the other Credit Documents by reason of such Default
or Event of Default (including in connection with the sale of, collection from,
or other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
9.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.16(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and all parties hereto hereby waive, any claim against any other parties and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Revolving Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and all parties hereto hereby waive, release and agree not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
9.4    Reserved.


89

--------------------------------------------------------------------------------





9.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i)    extend the scheduled final maturity of any Revolving Loan or Revolving
Loan Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    reduce the rate of interest on any Revolving Loan (other than any
waiver of any increase in the interest rate applicable to any Revolving Loan
pursuant to Section 2.8) or any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Revolving Loan;
(vi)    (x) amend the definition of “Borrowing Base” or (y) amend, modify,
terminate or waive Section 2.12, Section 2.13 or Section 2.14 or any provision
of this Section 9.5(b) or Section 9.5(c);
(vii)    amend the definition of “Requisite Lenders”, “Requisite Lenders,”
“Revolving Exposure,” “Committed Lender Pro Rata Share,” “Pro Rata Share,”
“Applicable Advance Rate,” “Revolving Availability,” or any definition used
therein; provided, with the consent of Administrative Agent, Company and the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Closing Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Credit Document.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;


90

--------------------------------------------------------------------------------





(ii)    amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension of the Lenders without the consent of the
Requisite Lenders;
(iii)    amend the definitions of “Eligibility Criteria” or “Eligible
Receivables Obligor” or amend any portion of Appendix C without the consent of
each of the Requisite Lenders;
(iv)    amend or modify any provision of Sections 2.11, other than
Sections 2.11(c)(vii) and 2.11(d), without the consent of each of the Requisite
Lenders; provided, however, that, notwithstanding the foregoing, any such
amendment or modification during the continuance of any Hot Backup Servicer
Event (as such term is defined in the Backup Servicer Agreement), Event of
Default or Servicer Default shall only require the consent of the Requisite
Lenders;
(v)    amend or modify any provision of Section 7.1 without the consent of each
of the Requisite Lenders; provided, however, that, notwithstanding the
foregoing, any waiver of the occurrence of a Default or an Event of Default
shall only require the consent of the Requisite Lenders; or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Paying Agent, the Company shall promptly deliver a copy of such
amendment or waiver to the Paying Agent upon the execution thereof.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Lenders or any Lender,
execute amendments, modifications, waivers or consents on behalf of the
Requisite Lenders or such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company or Holdings in any case shall entitle Company or
Holdings to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Company, on
Company. Notwithstanding anything to the contrary contained in this Section 9.5,
if the Administrative Agent and Company shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case that is
immaterial (as determined by the Administrative Agent in its sole discretion),
in any provision of the Credit Documents, then the Administrative Agent (as
applicable, and in its respective capacity thereunder, the Administrative Agent
or Collateral Agent) and Company shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent by
the Requisite Lenders if the same is not objected to in writing by the Requisite
Lenders within five (5) Business Days following receipt of notice thereof.
9.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any


91

--------------------------------------------------------------------------------





interest therein may be assigned or delegated by it without the prior written
consent of all Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto,
Indemnitee Agent Parties under Section 8.6, Indemnitees under Section 9.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent, and Lenders
shall deem and treat the Persons listed as Lenders in the Registers as the
holders and owners of the corresponding Commitments and Revolving Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Registers as provided in Section 9.6(e). Prior to such recordation, all
amounts owed with respect to the applicable Revolving Commitment or Revolving
Loan shall be owed to the Lender listed in the Registers as the owner thereof,
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Registers as
a Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Revolving Commitments or Revolving Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Revolving Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Revolving
Loan and any related Revolving Commitments) to any Person constituting an
Eligible Assignee. Each such assignment pursuant to this Section 9.6(c) (other
than an assignment to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee”) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.16(d).
(e)    Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent shall (i) record the information contained in
such notice in the Register (ii) give prompt notice thereof to Company and the
Paying Agent, and (iii) maintain a copy of such Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable


92

--------------------------------------------------------------------------------





Revolving Commitments or Revolving Loans, as the case may be; and (iii) it will
make or invest in, as the case may be, its Revolving Commitments or Revolving
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Revolving Commitments or Revolving Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 9.6,
the disposition of such Revolving Commitments or Revolving Loans or any
interests therein shall at all times remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 9.8) and be released from its obligations hereunder (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Revolving Commitments shall be modified to reflect the Revolving Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Revolving Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Revolving
Loan Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Revolving Loan Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Revolving Loans of the assignee and/or the assigning Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Revolving Commitments, Revolving Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Revolving
Loan or Revolving Loan Note in which such participant is participating or
reinstate any terminated Revolving Commitment with respect to such Revolving
Loan, or reduce the rate or extend the time of payment of interest, fees or
premiums thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Revolving Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Revolving Commitment or Revolving Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Company of
any of its rights and obligations under this Agreement, (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit


93

--------------------------------------------------------------------------------





Documents) supporting the Revolving Loans hereunder in which such participant is
participating, (iv) amend or modify the priority of payments or the pro rata
treatment of payments in connection with the application of any amounts due in
respect of any Revolving Loan Note in which such participant is participating,
(v) increase any fees payable to the Administrative Agent hereunder or
materially increase any fees payable to the Lenders, the Paying Agent or the
Custodian, (vi) change, in any manner adverse to such participant, Section 6.5,
the definition of “Change of Control,” “Servicer Defaults,” or “Restricted
Junior Payments,” the definition, characteristics or eligibility exclusions of
any elements of the Borrowing Base, or the Underwriting Policies. Company agrees
that each participant shall be entitled to the benefits of Sections 2.15 or 2.16
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section; provided, (i) a participant
shall not be entitled to receive any greater payment under Sections 2.15 or 2.16
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation, unless the
sale of the participation to such participant is made with Company’s prior
written consent, and (ii) a participant that would be a Non-US Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless Company
(through a Designated Officer) is notified of the participation at the time it
is sold to such participant and such participant agrees, for the benefit of
Company, to comply with Section 2.16 as though it were a Lender. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 9.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender. Any Lender that sells such a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in such participation and other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person other than
Company (through a Designated Officer), including the identity of any
Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Paying Agent (in its capacity as Paying Agent) shall have no
responsibility for maintaining a Participant Register. The Participant Register
shall be available for inspection by Company at any reasonable time and from
time to time upon reasonable prior notice. Company shall not disclose the
identity of any Participant of any Lender or any information relating to such
Participant’s interest or obligation to any Person, provided that Company may
make (1) disclosures of such information to Affiliates of such Lender and to
their agents and advisors provided that such Persons are informed of the
confidential nature of the information and will be instructed to keep such
information confidential, and (2) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Company by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.


94

--------------------------------------------------------------------------------





(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Revolving Loans, the other
Obligations owed by or to such Lender, and its Revolving Loan Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
9.7    Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
9.8    Survival of Representations, Warranties and Agreements.
This Agreement and all representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension and shall continue in full force and effect until the Termination
Date. Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3 and 9.10, the
agreements of Lenders set forth in Sections 2.14 and 8.6, and the agreement of
each Agent and Lenders set forth in Section 9.17 shall survive the payment of
the Revolving Loans and the termination or assignment of this Agreement, or the
resignation or removal of any party.
9.9    No Waiver; Remedies Cumulative.
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
9.10    Marshalling; Payments Set Aside.
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other Person or against or in payment of any
or all of the Obligations or any other amount due hereunder. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent, on behalf of Lenders), or Administrative Agent, Collateral
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside


95

--------------------------------------------------------------------------------





and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
9.11    Severability.
In case any provision in or obligation hereunder or any Revolving Loan Note or
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
9.12    Obligations Several; Actions in Concert.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.
Anything in this Agreement or any other Credit Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or any Revolving Loan Note or otherwise with respect to the
Obligations without first obtaining the prior written consent of the
Administrative Agent or Requisite Lenders (as applicable), it being the intent
of Lenders that any such action to protect or enforce rights under this
Agreement and any Revolving Loan Note or otherwise with respect to the
Obligations shall be taken in concert and at the direction or with the consent
of the Administrative Agent or Requisite Lenders (as applicable).
9.13    Headings.
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
9.14    APPLICABLE LAW.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
9.15    CONSENT TO JURISDICTION.
(A)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES
THAT SERVICE OF ALL


96

--------------------------------------------------------------------------------





PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT APPOINTED BY IT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT; AND (d) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.
(B)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.15 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
9.16    WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS


97

--------------------------------------------------------------------------------





FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
REVOLVING LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
9.17    Confidentiality.
Each Agent and Lender shall hold all non-public information regarding Holdings
and its Affiliates and their businesses obtained by such Lender or Agent
confidential and shall not disclose information of such nature, and shall use
such information only for purposes of participation, administration, enforcement
or evaluation of the transactions contemplation herein (the “Permitted Use”), it
being understood and agreed by Company that, in any event, a Lender or Agent may
make (a) disclosures of such information reasonably required to Affiliates of
such Lender or Agent and to their agents, auditors, attorneys, or advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information, agree to keep, or with respect to
the Paying Agent will be instructed to keep, such information confidential and
agree to use such information only for the Permitted Use, provided, further that
no disclosure shall be made to any Person that is a Direct Competitor or, with
respect to the Paying Agent only, any Person that the Paying Agent has actual
knowledge is a Direct Competitor, (b) disclosures of such information reasonably
required to any bona fide or potential assignee, transferee or participant in
connection with a contemplated assignment, transfer or participation by such
Lender of any Revolving Loans or any participations therein and any existing
equity holder in any Lender, and solely with respect to Dashboard Information, a
bona fide potential equity holder in any Lender or bona fide prospective Lender,
which, in each case is an Affiliate of the Administrative Agent, provided that
in each case such Persons are informed of the confidential nature of the
information and agree to keep such information confidential and to use such
information only for the Permitted Use pursuant to a non-disclosure agreement
that identifies Holdings as an express third-party beneficiary thereunder and
provided further that none of Agent, any Lender, or any other Person shall
disclose any historical loan level information received from Holdings prior to
the Closing Date without the prior written consent of Company, which consent
shall not be unreasonably withheld, delayed or conditioned, (c) disclosure to
any rating agency when reasonably required by it provided that such Persons are
informed of the confidential nature of the information and agree to keep, or
with respect to the Paying Agent will be instructed to keep, such information
confidential, (d) disclosures required by any applicable statute, law, rule or
regulation or requested by any Governmental Authority or representative thereof
or by any regulatory body or by the NAIC or pursuant to legal or judicial
process or other legal proceeding; provided, that unless specifically prohibited
by applicable law or court order, each Lender or Agent shall make reasonable
efforts to notify Company of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender or Agent by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information, and (e) any
other disclosure authorized by the


98

--------------------------------------------------------------------------------





Company in writing in advance. Notwithstanding the foregoing, (i) the foregoing
shall not be construed to prohibit the disclosure of any information that is or
becomes publicly known or information obtained by a Lender or Agent from sources
other than the Company other than as a result of a disclosure by an Agent or
Lender in violation of this Section 9.17, and (ii) on or after the Closing Date,
the Administrative Agent may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements generally describing this
transaction in newspapers, trade journals and other appropriate media (which may
include use of logos of Company or Holdings) (collectively, “Trade
Announcements”). Company shall not issue, and shall cause Holdings not to issue,
any Trade Announcement using the name of any Agent or Lender, or their
respective Affiliates or referring to this Agreement or the other Credit
Documents, or the transactions contemplated thereunder except (x) disclosures
required by applicable law, regulation, legal process or the rules of the
Securities and Exchange Commission or (y) with the prior approval of
Administrative Agent.
9.18    Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
or agreed to be paid with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
applicable law shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at
any time exceeds the Highest Lawful Rate, the outstanding amount of the
Revolving Loans made hereunder shall bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the
Revolving Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Revolving Loans made
hereunder or be refunded to Company. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Highest Lawful Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.
9.19    Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
9.20    Effectiveness.


99

--------------------------------------------------------------------------------





This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Company and Administrative Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.
9.21    Patriot Act.
Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies the parties hereto that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Company and
any other applicable party, which information includes the name and address of
such person and other information that will allow such Lender or Agent, as
applicable, to identify such Person in accordance with the Act.
9.22    Lender Representations
(a)    Each Lender, by delivering its signature page to this Agreement,
represents and warrants that one of the following is an accurate representation
as to the source of funds provided to Company by the Lender:
(i)    The funds have not been provided by an employee benefit plan subject to
Title I of ERISA or Section 4975 of the Internal Revenue Code, or by an employee
benefit plan subject to Similar Law;
(ii)    The source of the funds is an “insurance company general account” as
defined in PTCE 95-60, and the execution and delivery of this Agreement and the
transactions contemplated hereunder are exempt under PTCE 95-60;
(iii)    The source of the funds is an “insurance company pooled separate
account” as defined in PTCE 90-1 or a “bank collective investment fund” as
defined in PTCE 91-38, and the execution and delivery of this Agreement and the
transactions contemplated hereunder are exempt under PTCE 90-1 or PTCE 91-38;
(iv)    The source of the funds is an investment fund managed by a “qualified
professional asset manager” as defined in PTCE 84-14, and the execution and
delivery of this Agreement and the transactions contemplated hereunder are
exempt under PTCE 84-14; or
(v)    The source of the funds is an employee benefit plan managed by an
“in-house asset manager” as defined in PTCE 96-23, and the execution and
delivery of this Agreement and the transactions contemplated hereunder are
exempt under PTCE 96-23.
***




100

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




ONDECK ASSET FUNDING I LLC,
as Company






By:/s/ Howard Katzenberg
Name: Howard Katzenberg
Title:    Chief Financial Officer





--------------------------------------------------------------------------------





ARES AGENT SERVICES, L.P.,
as Administrative Agent and Collateral Agent


By:    Ares Agent Services GP LLC
Its:    General Partner






By:/s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title:    Authorized Signatory







--------------------------------------------------------------------------------





ARES COMMERCIAL FINANCE LP,
as a Lender


By:    Ares Commercial Finance GP LP
Its:    General Partner


By:    ACF GP LLC
Its:    General Partner






By:/s/ Matthew Jill
Name: Matthew Jill
Title:    Authorized Signatory






GLENLAKE LOAN FUND, LLC,
as a Lender


By:    Ares Management LLC
Its:    Investment Manager






By:/s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title:    Authorized Signatory






ARES CACTUS PRIVATE ASSET BACKED FUND, L.P.,
as a Lender


By:    Ares Cactus Operating Manager, L.P.
Its:    Manager






By:/s/ Jeffrey W. Kramer
Name: Jeffrey W. Kramer
Title:    Authorized Signatory









--------------------------------------------------------------------------------





ARES CENTRE STREET PARTNERSHIP, L.P., as a Lender


By:    Ares Centre Street GP, Inc.
Its:    General Partner






By:/s/ Matthew Jill
Name: Matthew Jill
Title:    Authorized Signatory









--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A.,
as Paying Agent






By:/s/ Chad Schafer
Name: Chad Schafer
Title:    Vice President













--------------------------------------------------------------------------------











